Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 1 of 50 Page ID #:1375




   1                        I'~         ~/
   2

           r
           ,            c ~`                 i ~
   4
             ~                                          ~     ~
   5         ~3i/ ~
   6
   7
   8
   9
  10

  11
                                    ~~
  12
                                             ~J~
                                               ~
  13
            ~,          r                                                               ~
  ~~                                               ~~                          / ..c/
  ~5                                                                                    ~, ~   _,
  16
                                   ~~    ~od~`
  17
                 --ate ~~ ~ ~~~                                                                ,0
  ~s
  19
  20
                               p   /~         rD V
  21

  22 I
                                             ~ ~~
            ~ ~~~-~                     ~s
                             ~ ~~bs~
                        ~~ g   ~
  ~6

 a
 '               — ~~~              ~i
  z8                               .~~ >, o a U
           ~~ ,~ q                  ~                                           }
         cv-i2~~o~m9)
                               r~ 6 ~ ~5~° ~~N~H~
                                               rnc~Foaesuiasr.~tn~~~occn~n~r
Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 2 of 50 Page ID #:1376
   `          dank                     rn ri                                           ~                      ~ ~ ~`~                                6-0
                                                        ~
                                                        ~~~~
                                                            .~~
                                                                                            E             ur Bank of America
                                                                                                          ~►ccess Checking
                                                            2746 P P
                                                            EO-3
                                                                                                ~         tement
                                                                                            ~a
                                                                                                                 Pe~lod:
                                                                                                                 26 through December 2S, 2008
             ddi~~~~~~lii~~n~ii~l~~~iif~~~11~~illlliil~lli~lill~~n~l~~~~l~
             W 01/06 1 0000 460 24                   770 019965 pQ01 AV 0.335                       A~:ount Number: 27460.00023
             GLENDA R MURPHY                                                                        A our Service
             ERIC MURPHY                                                                            C 1:909.381.2494
             7069 ISLE CT
             RCH CUCAMONGA CA                   91739-1691                                          W    flan Inquiries
                                                                                                    B     k of America
                                                                                                    0    48-North Fontana Bk C
                                                                                                    P.   .Box 37176
                                                                                                    S      Francisco, CA 84137-0178

                                                                                                         tourer since 1999
                                                                                                         k of America appreciates your
                                                                                                         inoes and we enjoy serving you.

Our free Online Banking service allows you to
                                              check
you can also view up to 18 moMhe of this statement balances, track account                               y bills and more. 1Mth Online Banking
www.bankofamerica.tour.                             online and even turn oft                             your paper statement, Enroll at


O Summary of Your MyAccess Checking Account
  Beginning Balance on 11/28/09
                                                                   $23.24' I Number of                   ~awals and transfers                ,! 1
 Total Deposits                                              + 5,376.85       Number of                  ~ansactions                              0
 Total Checks, Withdrawals,
                                                                              Number of                  stonier Service Calls
 Transfers, Account Fps                                        - 5,577.01       Self-San
                                                                                Assisted                                                          0
 Ending Balance (Overdrawn)                                    - $178.82                                                                          0


O Branch/ATM D~osits
                     Number      Date Posted                       Amount
                                                                                                              Date Posted                   Amount
                                      12/03                   $ 2,800.00
                                      12/10                       150.00                                          12/22                1,000.00
                                      12/17                     1,100.00                                          7 2/28                  13.00
                                                                               Total of 5
                                                                                                                                      55,063.OD
O Checks Pald                      "Gap in sequential check numbers.
              Date Paid              Number                        Amount
                                                                                                                 Number                  Amount
                  12/07                                         $ 255.91
                  12/02              ' 3139                                                  1                   " 3746                  100.OU
                                                                   24.00                     1                     3147
                  12/08              '3142                         19.76                                                                 100.00
                  12/10                3143                                                  1                     3148 -        —     1,000.00
                                                                  700.00                     1
                  12/21                3144                        50.00                                         * 3150                  800.00
                                                                              Total of 9 Ch ka
                                                                                                                                      52,549.67




Continued on next page
                                                                 California                                            .~ ~~ _         ._     .
                                                            --.., ,,.,, ,..,~ ~.n. u~u in
                                                                                         n i1i~~ illll Ilil
     Case 5:19-cv-00636-JGB-SP Document 67-3 Filedl 11108/20/19
                                                        11 lilil 111~~ ~~~~~~ ~~~~~
                                                                             Page 3 of 50 Page ID #:1377                                                                 ~z~sz~




                               ~~




                                                           V
                                                                                  ~~v
                                                                                                /             —`
                                                                       ~
                                                                       ~                        ~ ~ ~~s̀.      ~~r
                   1
                                                               `~
                                                                                                   v



                                                                                                ~. ,~         -~~.
                                                                                                                            ~,
                                                                                             `~                 ~`
                                                                                                                                 ~ G~


                 2, i          ?~curnng Transfer
                                                     re
                               ~dvan;age(Rm} Xx f =~Fetfgrp~~•5 From ~c:np~ete
                                                    xx
                  12/3         POS Purchase -121 xx0486                                                                                                         -555.42
                                                     03 Mach ID 0000
                              Exxonmohilra~cho                        00 Ex
                  12/4                               C CA 8990 7McC=5 xonmobil SOS                                                                               244.08
                              POS Purchase -1                           542121042882DA
                                                  2/Q3 Mach fD0000
                              Wal-Mart NRanch                         00 Wal-Mart X192                                                          31.83
                 12l8                             o Gu cam CR 8990 2M                  2                                                                         212.25
                              Check                                     cC=53101210428
                 12/8        Check                                                        62DA
                                                                                                                                                54.67           157.64
                 12!16       POS Purchase -1                                                                         3197
                                                 2/15 Mach Id 0000
                             745Forrcana CA 84                       00 Ralphs 14574 Ba                              3190                   10.00
                                                   40                                   ralphs
                12/17        Chectc Gd Purcha ?MCC=5411 121042882DA                                                                         10.0
                                                  se 12J75 IN-N-Ou                                                                                              137.64
                            434255Xxxx~cx                          t
                                              8990 351940006392 Burger 000000 Upland CA                                                      5.43
                                                                                                                                                                132.21
                            121Q42882DA90                          067 ?McC=5814
                12/18       Americanhomemt                                                                                                      8.56
                                                  g Ahmsi Paym X3                                                                                              123.b5
                            R lli~tiFpl~y                           121S0 314683
               12/18                                                                62GiendB
                            POS Purcfiase -12/
                                                   18 Mach ID OOOQ
                            Wal-Mart ARanch                        UI? Wal-Mart A7                                                       1,UG2.00
                                                o                                  922
               12/t8       POS Purchase -1 Cucam CA 8990 7MK=5310121042
                                               2/18 Mach ID 0000                      882DA
                           Les.Rancho Cuca                         00 Food 4 Less 12                                                       27.50
              12/21                            ca 8990 2McC=541                      8Food 4
                           Overdraft Fee                           1 121042882DA
              12!21       OverdraR Fee                                                                                                     12.47
             12121        Overdraftfee                                                                                                                        -97832
             12/21        A7M Deposit -12!
                                                19 Mach ID 54562                                                                          35.00
                          Vegas NV 8990                            4646 5. AAaryland                                                      35.00
             12121                                                                   Pkwy Las
                         Continuous OD Le                                                                                                 35A0
            12122                              vel 2Charge
                         ATM Cash Deposi
                                              t -12!21 Macfi ID
                         Rancho tucamo                           0896H Rancho Cu
            72/23                           CA 8940                                camonga
                         Deposit                                                                                                           5.00
           12124         Om Financial Ins                                                                                                                    -88.32
                                            ur Prem 091223 P                                                                                                  11.68
                        Glenda R                                06LA000275 Mu
           12124                                                                rphy,
                        Om Firlancfat Insur
                                               Prem 091223 P O6                                                                                             554.68
                        Glenda R                                  LA00027fi Murp                                                        135.52
          12128                                                                   hy,
                        Safeco Insuranc
                                          e Ins Prem 0103
                        Murphy                              10 72172717590                                                               25.53
          12/29                                                               Glenda                                                                        393.63
                       Online Trarufer Re
                                             f~1be828X5G5
                       XxxxxxU4$60n 12                        to Complete Adva                                                          25439
         12/31                              /29/09                              ntage(Rm)                                                                   134.24
                       Interest Paymen
         Ending balance                   t
                              on 12/31                                                                                                  100.06
                                                                                                                                                             39.24       ~~
         Totals
                                                                                                                                                             34.25
'
1 12'1                                                                                                                                                      39.25
                                                                                                                                    51,847.84

                                                                                                                                                        J
                                                                                      ems`°            "_Z4
                                                                                     an~au~            ,z,ae)                                              OFFICIAL CHECK                          SERIAL #: 6344002386
Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 4 of 50 Page ID #:1378




                                                               Purchaser:
                                                                                                                                                                                                  ACCOUNT#: 4861-505329
                                                                                  OLENDA R M                          PyY ..
                                                               Purchaser Recount: 8814483944
                                                               Operator I.D.:     c~12100                                eu07677s
                                                                                                                                                                                                    November 09,2009
                                                         PAY TO THE RDEROF                                            ***AMERICAN HOME MORTGAGE SERVICING ***
                                                  ***One thousand sixty-two dollars and no cents***                                                                                               **$1,062.00**
                                       WELLS FARGO &COMPANY ISSUER                                                                             NOl'10E TO PURCHASER-~ THIS M19TRUMENT IS L03T,     VOID IF OVER US S 1.062.00
                                 420 MONTC~MERY STREET                                                                                         STOLEN OR DESTROYEQ YOU MAY REQUEST CANCELLATION
                               PAYABLE AT WELLS FARGO BANK,NA.                                                                                 REISSUANCE. WELLS FARGO &COMPANY MAY IMPOSE A
                               FOR INpUIR1E3 CALL(480)8943122                                                                                  FEE AND i~QUIRE AN INDEMNITY AGREEMENT AND BOND.
                                                                                      , ,w, ._
                                                                                      .                    _ ..                         _ ..
                                                                                                                                                             urchaser Copy
~Booa                                                                                 M.za, os22esss
                                                                                                       ~~' 34400 23B6~~' x:121000
                                                                                                                                  24B~:4861 505 3 29~~'
                                                                                                                                                                                                                                i
                                                                                                                  v             a
                                                                                                                                                                      .~~.
                                                                                                                                                           ~
                                                                                                                                    Q
   Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 5 of 50 Page ID #:1379
                                                           PMA account 6814283344 ■October 1,
                                                                                              2009 -October 31, 2009 ■ Page 4 of 8




                                                                                                                       l            i~~
                                                                                                                              G''2%

     PMA° Prime Checking Account
     Activity summary
                                                                                                 Account number: 6814283344
             Balance on 10/1
                                                                        601.23                   GLENDA R MURPHY
             Deposits/Additions
                                                                     12,55835
             Withdrawals/Subtrections                                                            Wells Fargo Bank, N.A, California (Member FD1C1
                                                                   - 12,864.27
             Balance on 10/31                                                                    Questions about your account: 1-800-74
                                                                      5295.31                                                               2-4932
                                                                                                 Worksheet to balance your account and Gene
                                                                                                                                             ral
                                                                                                 Statement Policies can be found towards the
                                                                                                 end of this statement.




   Interest you've earned
            interest earned this month
                                                                        50.07
             Average collected balance this month
                                                                    $1.851.43
             Annual percentage yield earned
                                                                        0.04%
            Interest paid this year
                                                                        $0.49
   Transaction history
             Date       Description                                                                    Deposits/     Withdrawals/
                                                                                     Check No.                                          Ending Daily
             Beyin~ieg balance on It3/1                                                                Additions     Subtractions           Balance
             10/1      Deposit                                                                                                              631.23
             10/1      Recurring Transfer Ref #Ope27Syxgc From                                          2,6A4,00
                                                                Complete
                       Advantage(Rm) Xxxxxx0486                                                           800.00
             10/1      Withdrewal Made IN ABranch/Store
             10/1      ATM Withdrawal -10/Ol Mach ID 0896H                                                               2,815.63
                                                             Rancho Cucamonga
                       Rancho Cucamo CA 1206                                                                                80.00
             10/1      ATM Withdrawal -09/30 Mach ID 08961
                                                            Rancho Cucamonga
                       Rancho Cucamo CA 1206                                                                                60.00
            10/1       POS Purchase -10/01 Mach ID 000000 Stater
                                                                  Bros
                       Broalta Loma CA 1206 ?McC=5417 121042882D tk535tater                                                67.10
            10/1                                                      A
                      POS Purchase -10/01 Mach ID 000000 Red
                                                                Hill Gas Red Hill
                      Grancho Cucam CA 1206 7McC=5542 12104                                                                20.55           1,001.95
            10/2                                                 2882DA
                      Deposit
            10/2      Withdrawal Made IN A Branch/Store                                                  580.00
            10/2      POS Purchase -10/Ol Mach ID 000000 Vons                                                           1,101.17
                                                                 Store Vons
                      Sfontana CA 1206 ?McC=5411 121042882D                                                                78.46
            10/5                                                A                                                                           402.32
                      POS Purchase -10/03 Mach ID 000000 Nst
                                                               Sears Roebunst
                      Sears Rancho Cucamoca 1206 7McC=5310                                                                 45.28
           10/5                                                121042882DA
                     POS Purchase -10/02 Mach ID 000000 CNS
                                                               Rite Aid Cocns Rite
                     Arancho Cucamoca 1206 ?McC=5912 12104                                                                 38.99
           10/5                                                 2882DA
                     POS Purchase -10/04 Mach ID 000000 Ranch
                                                                 o Car Washrancho
                     CarranchoCucamoca 1206?McC=5542                                                                       20.00
           10/5                                            121042882DA
                     Check
           10/6      Deposit                                                           3116                                10.00
          10/6                                                                                                                              288.05
                     Check                                                                            3,080.00
          i0/6       Check                                                             3114                              107.74
          10/7       POS Purchase - 10/07 Mach ID 000000 Arco                          3118                               30.00
                                                               Paypoint Arco                                                              3,230.31
                    Payposan Bernardinca 12061McC=5541                                                                    21.96           3,20835
          10/8                                              121042882DA
                    Online Transfer Ref #IbemmSWrsw From Chec
                                                                  king Xxxxxx5008
                    On 10/08/09                                                                        883.54
          10/8      Check
         10/9       Deposit                                                           3117                                28.00          4,063.89
         10/9       Withdrewal Made IN ABranch/Store                                                 1,496.10
         10/9       Tele-Transfer to Checking Xxxxxx5008 Refer                                                         1,100.00
         10/13                                                ence # Tfe27Tyctn
                    ATM Withdrawal -10/12 Mach ID 0896H                                                                   20.00          4,439.99
                                                           Rancho Cucamon9a
                    Rancho Cucamo CA 1206                                                                                 2000
         10/13      POS Purchase -10/11 Mach ID 000000                                                                                                   ~_
                                                         Fresh &Easy #1Fresh &                                                                 "~ ~jJ~
                   Ealas Vegas NV 1206 ?McC=5411 12104                                                                    52.85
         10/73                                            2882DA
                   POS Purchase - 10/12 Mach ID 000000 Stater
                                                                                                                                               ~~~~tl~
                                                                Bros #53Stater
                   Broalta Loma CA 1206 ?McC=5411 12104                                                                  45.64 /~
                                                           2882DA                                                                     ~
                                                                                                                               ~_~.,y
121871
                                                                                                                                    @j~
  Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 6 of 50 Page ID #:1380                                                             I

                                                                                                                                                                                      4

                                                                              PMA accoun
                                                                                         t6          814283344
                                                                                                                         ■                ptem er 1,
                                                                                                                                                    2Q09- Sept         emtaer~~30,
                                                                                                                                                                                  2                   ■ Paae 5
                                                                                                                                                                              x

                                                                                                                                           ~ ~'-~ ~
                            PMA•PRIMEC
                                                                                                                               `~              f~~~=
                                                    HECKING
                                                                     ACCOUNT (
                                                                                        CONTINUED
                                                                                                          )
                           Date

                                          Pymt to Sce                                                                                                    Deposits/
                                                            Fo
                          9/B             Check Crd Pu r Customer Murphy,G                                                                               Additions
                                                             rc                                                                                                                                        EndingDm
                                         486832Xxpoo hase 04104 Verizon800-3
                                                             c7                                   45-6563 TX
                                         121042882D 919 249940Q22566342                                                                                                                                   eatan~
                         9!8                               A0                                   ?MtC=4899
                                         Check Crd Pu 1
                                                           rc
                                        485B32Xxxx hase 09104 Cvwd Wate                                                                                                              + 47.05
                                                         aa7919 2499                          r
                                        121042882                         4001351875 Pymt909-9872591 CA
                        918                             DR01                                 8?Md=+F90
                                        P05 Pwchas                                                           0
                                                         e
                                       Les. Rancho -09/07 Mach ID 000000                                                                                                         X05.80
                       918                              Cucaca 7919                          Food A Less
                                       Check                              ?McC=5411                           12
                       916                                                                  121042882D 8Food 4                                                                       a
                                       Check                                                                  A
                       918
                                      Che[k Crd Pu
                                                        rc                                                                                                                               9.36
                                      486832Xxxxx hase 09!06 Mimis Cafe                                                                   3701
                                                        x7                                  0000031S
                                      121Q428$2D 919 25194000589856                                       Ra                              3100
                      9/8                              A9                                4?MtC=581 nco C CA                                                                      X2.45
                                     Check Crd Pu 0                                                        4
                                    486832Xxxx~        rc  ha  se 09/Q3                                                                                                             33
                                                      cx7919 2499 Shell Oi15744274Q700                                                                                             .27
                                    121Q42882                          4002037813                         Fo
                     9!8                             DA90                               6 ?McC=554 ntana CA                                                                      t
                                    Check Gd                                                              2
                                                   Purc
                                   486832X~cxx hase 09lU6 Red Hill Ga
                                                     ux                                s                                                                                       25.19
                                   121042882D 7919 25194000741798 Rancho Cucamo CA
                                                                                       5 7McC=554
                    918            Check Crd A90                                                         2
                                                  Purchase 09
                                  Cucamo CA                        !04 Cvspha
                                                   48                             rm ac                                                                                        25100
                                  121042882 6832Xxxxxx7919 2499 y X9724 Q03 Rancho
                   9/8                             DA                               40Qt684785
                                  Cfieck Gd Pu 90                                                       9?McC=591
                                                    rc                                                              2
                                 CA 486832Xx hase 04106 Union 76
                                                    xxxx7919 25                    10027720 Ra                                                                                23.48
                                 721042882D                          194DQ09463                        ncho Cuca
                  418                              A9                                 469?Mc~=5                    mo
                                Check Crd Pu 0                                                         54Z
                                                   rchase 09/0
                                486832Xxx
                                               xxx7979 24 3 Kfc Y305033 13050337                                                                                             zo.ob
                                121042862                       9940077404
                 918                            DA                              195 ?Mct=5 Fontana CA
                               POS Purcha 9Q                                                      $14
                                                se - U9l06 Ma
                               T03Ran[ho                          ch ID 0000
                 g1~,~,, ~~                    [u  camanca 79                    00 Ta                                                                                       19.56
                               Ch~_etk                              19?M[C=531 rget T0301 Retarget
                9 I9'         deck                                                  0121042882
                919                                                                                      DA
                              POS Purcha
                                              se -09!08 Ma                                                                                                                10.00';:.
                             Les. Rancho                         ch
                                               Cucaca 7919 ID OOQ000 Food 4 Le                                                                                                                  / 5,352.55
                9110         Chetk Crd                                                           ss                                                                                       I/
                                             Purchase 09 ?M[G--5411 12104286 128Food 4                                     3                                          1,D"Sii~.OQ
                            Cucamo CA                         108 Shell 01                       2D  A
                                              486832Xxxx                     1574427220                                                                                 504.32
                            121042882                           xx7919 2539                    05 Rancho
               9110
                            POS Purcha 90
                                             DA                                40005fi843
                                                                                                 44?McC=554                                                            168.83
                                             se - 09110 Ma                                                       2                                                                                3,628.40
                           WhsfonWna                           ch ID OOOQ
              9I70                            CA 79197M                      00 Costco W                                                                                2435
                           POS Purcha                         cC=5300121                      hse #QQCostc
                                            se - 09!10 M                       042862DA                         o
                           Gasfontana                        ac
              9111                          CA 7919?M h ID 00000~ Costco Ga
                          Check                             cC=5542121                         s #006Costco
             9114                                                             0A2882DA                                                                                 23.91
                          POS Purcha
                                           se
                          #t IFontana -09112 Mach ID 0000
             9114                           C                              00                                                                                         20.OQ
                         POS Pu►ch A 7919?Mct=5200121 Lowe's ~7700 Lowe's                                               K~                                                                      3,560.14
                                         ase - 09/13 M                       0428820A
                         Afontana C                        ach ID 0000
            9114                         A 7919 ?M                        00 CNS Rite                                                                                 50.22
                         POS Purchas                   cC=5912121                           Aid Cans R                                                                                          3,509.92
                                                                         042882DA                           ite
                        Rancho Bea e - 09/12 Mach ID OOQ                                                                                                              ]6.43
            9/15                          um  on t C A                   00 0 EI Rancho
                        OMine Tran                     !9  19 ?McC=5                         Liquoel
                                         sf                               92
                        On 09/15/09 er Ref #Ibebwww5W4 1 121042882DA                                                                                              t 5.89
           9115                                                          From Check
                       Check                                                              ing X~cxxx~c
           9115                                                                                           4d46                                                        7.73
                       Check                                                                                                                                                                3,469.87
          9116         POS Purchas                                                                                                               89.00
                                        e
                       Wal-Mart #R -09/15 Mach ID 0000                                                                3106
          4/16                          ancho Cucam                     00 Wal-Mar                                                               I
                      Check Gd                                                         t #1
                                    Purchase09! CA 7919 ?McC=53101 922                                                3107                                     100.00
                      486832X~onc~                    15 Grazianos                       21042882D
                                        oc                               -1                               A
                      121Q42882D 7919 25994001029077 5 Fontana CA                                                                                                4.00
                                                                                                                                                                                 ~         3,454.87
         917b                          A90                              3 ?McC=581                                                                             BS.55
                     POS Purch                                                            2
                                   ase
                     Servlos Ang -09!16 Mach ID 0000
        91tb                        eles CA 7419                      00 Sheil Ser                                                                             4934
                    POS Purch                          7McC=5541                     vice Schell
                                  as
                    Grancho C e - 09!16 Mach ID 000 721042882DA
       9116                       ucamoca 79                         00 Red Hiil
                    POS Purchas                    14 ?McC=554                      Gas181Red
                                    e - 09/t S M                      1                              Hill
                   9724 7Ran                        ach ID 0000 121042882DA                                                                                   30.OD
      9116                       cho Cucam                           00 C vs  97 24 741] Hcv
                   POS Purchas                   oca 7919 7M                                       s
                                    e                              cC
                   Petrolfontan -09/16 Mach ID 0000 =5912121042882DA                                                                                         25.55
                                   a CA 74t9 ?M                     00 USA Pet
~~~                                                   cC=5541 12                  ro le um 6USA
                                                                      1042882DA                                                                              25.04
                                                         111
                                                       ~ 1111 fllii 111! ~w~ u... ",
                                                                                        ., ,.---                                                               ,.,.
  wc,~~ rar~u Hccount t~cnv~ry
                                                     https
         Case 5:19-cv-00636-JGB-SP Document 67-3 Filed     :Uonline.wllsfa
                                                        08/20/19      Page rgc~.7com/d
                                                                                  of 50as/cgPage   IDioncg
                                                                                            i-bin/sess #:1381
                                                                                                           i?sessargs=ATq.



            Date ~          Description
            09/08/09                                                                                           __~    __
                            CHECK CRD PURCHASE 09/04 CVSPHARMACY #9724 Q03
                                                                                  CH CUCAMO CA
                            486832XXX)CXX7919 249940010847859 ?MCC=5912 1210
                                                                             428 DA90
                                                                                                     . _...     i..         . _. ..
            09/08/09        CHECK CRD PURCHASE 09/06 RED HILL GAS RANCHO CU
                                                                                   O C 486832XXXXXX7919
                            251940007417985 ?MCC=5542 121042882DA90
            09/08/09       CHECK CRD PURCHASE 09/03 SHELL OIL 57442740700 FO
                                                                                  ANA    486832~(XXXX7919 .
                           249940020378136 ?MCC=5542 121042882DA90
            09/08/09       CHECK CRb PURCHASE 09/06 MIMIS CAFE 00000315
                                                                        RAMC C CA 86832XXX)OCX7919
                           251940005898564 ?MCC=5814 121042882DA90
            09/08/09       CHECK # 3100
            09/08/09       CHECK # 3101
           09/08/09        POS PURCHASE -FOOD 4 LESS 128FOOD 4
                                                                    LES. RANCHO UCAC 7919
           09/08/09        CHECK CRD                                                                      ~_
                                          CHASE 09104 CVWD WATER PYMT 909-98 , 591
                           249940013518758 . CC=4900121042882                      C 486832 XXX?0 00791 9 `.
                                             ~~                DA01
           09/08/09        CHECK CRD PURCHASE 09/04 VERIZON 800-3                                         k
                                                                    45-6563 TX  3       7919 249940022566342
                           ?MCC=4899121042882DA01~
           osros~os        SO CAL EDISON CO BILL PAYMT 090904 XXX)Q                                       i
                                                                    C5507 QUICK ECK  MT  TO  SCE FOR  CUS7
                           MURPHY,                                                                           0MER

           09/08/09        AmericanHomeMtg AHMSI Paym 090906 0031
                                                                 408362 GLENDA . MUR HY       ll~~'~I~
           09/08/09       CHECK #3099
          09/08/09        ATM PURCHASE - RANCHO CUCAMONGA
                                                         RANCHO CUCAM ~ CA 791
                                                                      w
          09/08/09        ATM WITHDRAWAL -RANCHO CUCAMONGA
                                                           RANCHO CUC O CA ~ 9
          09/08/09        DEPOSIT
          09/04/09        POS PURCHASE -SHELL Service SSHELL Serv
                                                                    RCH CUCAMO GACA       9
          09/04/09        ATM CHECK DEPOSIT - FONTANA NORTH FONT
                                                                     ANA CA 791
          09/03/09        DEPOSIT MADE IN A BRANCH/STORE #208
                                                               681073
          09/03/09        DEPOSIT #208681074

          09!02/09       CHECK CRD PURCHASE 08/31 STARBUCKS USA
                                                                  00108894 R      RSID CA 486832)OC)CX)OC791
                         245940006292535 ?MCC=5814 121042882DA9
                                                                0
         09/02/09        CHECK CRD PURCHASE 08/31 STARBUCKS USA
                                                                  00108894 R ~    RSID CA ~486832XXX)00C791~
                         245940006292534 ?MCC=5814 121042882DA9
                                                                0
         09/02/09        CHECK CRD PURCHASE OS/31 CHEVRON 0009
                                                                  9956 CUCAMO GA        CA 48683?JO(XXXX791~
                         245940007522834 ?MCC=5542 121042882DA9
                                                                0
         09/02/09        CHECK CRD PURCHASE 09!01 RANC
                                                        HO CUCAMONGA DENT RAMC ~ CUCA
                        486832~(XXXX7919 245940012160268                                 MO CA
                                                         ?MCC=8021 121042882   0
         09/01/09       EDUCATION TESTNG CHECK PYMT 0908
                                                           31 30951251755255 35358; # 3095
         09/01/09       CHECK CRD PURCHASE 08/31 UNION 76 10080
                                                                 661 GLEN AVO CA48i 2X)UWIX7919
                        244940010700239 ?MCC=5542 121042882DA9                                                       ~ ~/
                                                               0


                                                           f
of7
                                                                                                              t f~/~~~nno ~•n ~ un,~
     Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 8 of 50 Page ID #:1382
                                                                                                                                               ~~




      GLENDA R MURPHY
                                                                                                    ~ - /~ _._ o
      BARBARA A THOMAS                                                    Statement Period: ay
                                                                                               28
                                                                          Account Number: 2 62-4        ough June 26, 2009
                                                                                                 :      3
     ❑ Account Activity Cont
                             inued
       Date
       posted    Description

                 Withdrawals, Tran er                                                                      Reference Number
      06/19      Purchase on 06119sfCa        s and Account Fees                                                                        Amounl
                                              rd #4
                          Ralphs Cho ucamon44772453),
     06!19       Purchase on 06/19 (Car                a CA                                                       004979
                                                d                                                                                        53.98
                         99 Cent Stores Rancho47Cu       72453),
~~ 06/19         Americanhomemtg DE                        camo CA
                                               S:Ahmsi Paym ID                                                    OOG791
                 Murphy          Co                                :0037408382 INDN:G                                                    76.71
                                     1D:8
     06/22      Check Card Purchase200509285 TEL ReF.009168007883365                    fenda R.:
                                              an OB121 (Card #4447724
                         Chrpay.com/duciorcei                             53 ),
                         Ref#745074491731201de + 18044062016 GB                                                                      7`,098.12
                         ifltEPilatfGll               00 10 59 63                                                                        1.50
     OS/22      Keep The ChangesdiTrTfd       f1SdCt101i FBA
                                           ansfer to Acct 6584 Fo
    06/22       Check Card Purcha
                                         se on 08119 (Card #444 r 06122!09
                         Rite AID~g468 Ranc                         772453),
    06/22               Ref #2472629171691ho Cucamo CA                                                                                   2.20
                Purchase on 06120 (C                30 68 11 198                                                                        12.49
                                           ard #444772A53),
    OB/22               Stater Bros ~4 !J;~la
               Purchase on Q6/20 (C                nd CA
                                           ar $~l44772453~,                                                      045897
    U6122               Fint CM School Updla                                                                                           20A3
               Check Card Purchase                nd GA
                        Chrpa .com/ducfu    on 06J21 (Card #44477                                                000017                37.95
                        Ref 4507               rceide -F-1804062 2453),
                                                                     076 GB
   06/22       Purchase on 06/19449173120100105963                                                                                     A9.95
                                        (Card #AXXXXXXXX).
                       Food 4 ss .Ran
   06/22      CA Tlr cash wiLe                 cho ca CA
                                  thdrawal from Cu
                0002746 CA ConF                      Chk 5313 Banking Ct                                        005185
                                                                            r North Fontana                                            97.36
  06123         A Tlr cash withdrrmatior~ 8670507133
             #00029'1 CA Conf awal from Chk 5313 Banking
  06/25       steep The Chan irmation# 8580001575                        Ctr Victoria
                                                                                                                                     100.00
  06/25       Purchase on 06/ge       Transfer to Acct 65
                                   25(Card X444772453         84  For 06125!09
                      USA Petrol                             ),                                                                     1,400.00
  06!25      Check Card PurchaFontana CA                                                                                                2.67
                                       se
                      Chevron 002095on         06123 (Card
                                           15 Fontana CA #~' S~772453),
                                                                                                               087371
                                                                                                                                       24.82
 06125                Re  f #2 46 2512917549149664
             Purchase on 06/2       4 (Card ~44~477245   062
                     R                                     3).                                                                        27.82
 06/25                  al ph s Ch o Cu  ca rn
             Purchase on 06!24                 on ga  CA
                                     (C  ar d #4 4477                                                          004724
 06/25 , Purcha89 Cent Stores Rancho Cu2453),                                                                                         29.09
                      se on 06/25(Car                   camo CA
 OG/26               Food 4 Less .R d #444772453),                                                            002582
            Keep The Chan                ancho                                                                                       29.28
06/26       Purchase on OB/~     ge Transfer toCuca CA
                                   5 (Card ~g4772   Acct 6584 For 06                                          005121
                                                       453),           !26/09                                                        87.31
                    R  at ph s Ch
08/26       Purchase on X6/2o5 Cucamonga CA
                    Pepbo Star      (Card #4~T477245                                                                                  1.75
08/26      Purchase on ys             e Up nd CA 3),                                                          004973
                             08!26.(Cardla                                                                                            3.98
                   ifUal Wal-Mart ~ #44772453),                                                               925642
                                          Rancho Cucamo                                                                              14.10
           Total Withdrawal                                   CA
                                 s, Transfers an                                                             327855
                                                     d Account Fees                                                                 32.97

                                                                                                                                $3,443.62




                                                                                                                              (~''(s%T




                                                         California
                                                                                                                               ~.
  Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 9 of 50 Page ID #:1383
 AHM~I
AMERICAN HOME MORTGAGE          INC
                                          P.O. Box 631730'
                 S   et a hlglier powo~   Irving, TX 75063-1730



                   ~~                               ~~ ,                     ~~ ~~
     April 23, 2009

                                           ~~
                                                      13648/CCO21/647            ~~r~'r~ -
     Glenda RMurphy                                                               I   L          /    y
     Eric M Murphy                                                      ~   /~,                ~ l ~l
     7069 Isle Court                                                    ~^~ ~ ~~
     Rancho Cucamonga, CA 91739


                                          fv          ~~

     Re:     American Home Mortgage Servicing, Inc. Loan N                 b r    3   83             ~~~
             Pr~pe~'ty n.ddress: 9965 Mckinley St
                                 Rancho Cucamonga CA 91730

     Dear Glenda R Murphy and Eric M Murphy                                      ~     v"~~"

    Your immediate response is required. Your mortg e pa     i i   ow mFSx~e
    than twenty days delinquent. Should the loan be ome    days delinquent,
    in accordance with applicable state and federal law, a Notice of Intent
    to Foreclose may be issued. Additionally, since your credit rating is
    based on the promptness of your payments, we are required by law to
    inform you that we may report information about your account to the
    credit bureaus.

    If you have overlooked this month's payment, please remit the payment
    immediately along with the late charge. If you are experiencing
    financial difficulty based on the loss of employment or income, illness,
    or any other situation that is beyond your control, please contact us so
    that we can help at 877-304-3100 and one of our associates will assist
    you in discussing payment options. Our office hours are Monday through
    Friday, 7:00 am to 9:00 pm, CT., and Saturday, 7:00 am to 4:00 pm CT.
    You can also obtain financial counseling through a HUD approved
    non-profit counseling agency by calling 800-569-4287.

    '1'o view our online paymer_~ options, please visit us at ~na.ahmsi3.com.
     Click on the "My Mortgage" menu to make your paymen                           ~~#l!~'d
                                                       ~~         e  nJ~~~~~~           v
     Overnight Payment Address:                          ~ ~ ~~' - f,l ~~'~1 ~'
     American Home Mortgage Servicing, Inc.                         ~~~µ~
     4600 Regent Blvd. Suite 200                                                  ~~~
     Irving, TX 75063-1730                               ~(I~~~
                                                              I V '0            Gz
                                                                             ~ ~~    ~n h ~~~

    To wire your payment, visit www.moneygram.com. Please check with        J                             —
    MoneyGram for exact fees. Your transaction will require you to include /
    your loan number and the MoneyGram receive code of 4513.



    CCO21 066 R35 0031408362
013648/CCO21/647
       Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 10 of 50 Page ID
                                         #:1384

      Here are some of the possible solutions that we may be able to offer you.

      1. Repayment Plan or Special Forbearance
         AHMSI may be able to arrange a plan based on your financial
         situation to spread out repayment of your past-due balance over an
         extended period of time.
      2. Loan Modification
         It may be possible to modify your mortgage contract to incorporate
         all or a portion of your past-due amounts into the loan balance and
         possibly even reduce your monthly payment. This may be done by
         extending the loan term, lowering the interest rate or capitalizing
         past-due interest. However, this is a legal change to the terms of
         the loan and involves obtaining approval from the loan owner or
         investor.
      3. Short Sale or Pre-Foreclosure Sale
         This will allow you to avoid foreclosure by selling your property,
         often times for less than the amount you owe on your mortgage. This
         may be 12ss da;~aging ~o yoar credit than a fdx~eclasure.
      4. Deed-in-Lieu of Foreclosure
         As a last resort, you may be able to voluntarily "give back~~ your
         property to the lender. You won't be able to stay in your home, but
         it is not as damaging to your credit rating as a foreclosure. This
         option is only available if there are no other liens or judgments on
         the property.

     In order to pursue the option that is best for you, please fill out the
     Financial Analysis form located online at www.ahmsi3.com under
     "Payment Help." Upon completion, send the Financial Analysis form,
     along with the required documents listed below to our dedicated fax-
     866-669-3671. Please be aware that filling out the financial analysis
     form and faxing the additional documentation does not guarantee that you
     will qualify for a workout option.

      Required Documents:

      Item 1: Hardship Letter (Please state in writing the situation that
              caused you to fall behind temporarily and if you are now in a
              position to make your payments on time.)
      Item 2: Two current pay stubs
      Item 3: Two current bank statements

     These additional items are required if applying for a Short Sale or
     Pre-Foreclosure Sale
     Item 4: Estimated HUD 1 or Estimated Net sheet
     Item 5: Signed Purchase contract

     Sincerely,

     Contact Center
     American Home Mortgage Servicing, Inc.

     THIS COMMUNICATION IS FROM A DEBT COLLECTOR BUT DOES NOT IMPLY THAT
     AMERICAN HOME MORTGAGE SERVICING, INC., IS ATTEMPTION TO COLLECT MONEY
     FROM ANYONE WHOSE DEBT HAS BEEN DISCHARGED PURSUANT TO (OR WHO IS UNDER        t
                                                                                  ~ ~
     THE PROTECTION OF) THE BANKRUPTCY LAWS OF THE UNITED STATES: IN SUCH
     INSTANES, IT IS INTENDED SOLELY FOR INFORMATIONAL PURPOSES AND DOES
     NOT CONSTITUITE A DEMAND FOR PAYMENT. /                                      I ~'I~
                                         l
  Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 11 of 50 Page ID
                                    #:1385
                                                                      ~/.

                                                                 ,~


 GLENDA R MURPHY
 ERIC MURPHY                                                                      Date: May 2~, 2009


 ❑ Account Acf9vity Continued
  Date
  Posted    Description
                                                                                Reference Number            Amount
             Withdrawals, Transfers and Account Fees
  05/11      Southern California Gas Com any Bill Payment
  05/12      Check Card Purchase on 05/1 (Card #414848311),                                                 102.41
                     Music Notes 808-662-1680 WI                                                              3.95
                     Ref #24055238132207367756079
  05/12      Check Card Purchase on 05/10 (Card #358222933),
                     Exxonmobil 14164602 La Verne CA                                                         20.00
                     Ref #24184058131378000583955
  05/12      Cash withdrawal on 05/12,
                     Bank of America ATM#~ICAD2262 (Card #358222933                    008510                20.00
  05/12      Verizon Telephone Company gill Payment                   )
  05/13      Dell Financial Services Loan Bili Payment                                                       68.43
  05/13      charter cable Bill Payment                                                                      50.00
  05/13      Sears           Bill Payment                                                                    90.00
  05/14      Cash withdrawal on 05/14,                                                                      100.00
                    Bank of America ATM #ICAD0200 (Card #358222933                     002570                20.00
  05/14      Cucamonga water company Bill Payment                     )
  05/15      Check Card Purchase on 05/13 (Card #358222933,                                                 80.25
                    Pope es Chicken ~ Bisc Rancho Cucarno A                                                  7.59
                    Ref24323009134124797010368
  05/15      Check Car Purchase on 05/13 (Card #358222933),
                    Union 76 10027720 Rancho Cucamo CA                                                      20.02
                    Ref#24164079134619356310104
  05/15      Purchase on 05/14(Card #414648311),
                    Arco Paypoint Rancho Cucamo CA                                     466814               25.46
  05/15     Purchase on 05714(Card #414848311),
                    Food 4 Less .Rancho Cuca CA                                        007166               44.28
 05/15      Purchase on 05/15 (Card #414648311),
                    Lowe's #774 Rch Cucamonga CA                                       993383               79.60
 ~ 05/18    Check Card Purchase on 05/17 (Card 358222833),
                    Union 76 10036380 Claremont ~A                                                          18.00
                    Ref#24164079137619418253083
 05/18      Purchase on 05/18 (Card #414648311),
                    Lowe's #774 Rch Cucamonga CA                                       845770               44.53
 05/18      villiage park hoe Bill P ment
 05/19      CA Tlr cash withdrawa~~rom Chk 0023 Banking Ctr                                                 60.00
            X0002971 CA Confirms 'on 7375125666              Victoria
 05/19      Purchase on 05/18 (Car        J4648311),                                                        40.00
                   Sou The Home D ancho Cucamo CA                                     444801                41.25
 05/19      Check Card Purchase on 05/17(Card X414648311),
                   Denn 's~#g770 Rancho Cucamo CA                                                           55.71
                   Ref #~44~7339138720003405177
 05/21      Purchase on 05/29 (Card #444772453),
                   Costco Whse #0067' Rancho Cucamo CA                                275128 R`             28.70
 05122     ATM/Check Card Purohase Debit on 05/20/09
           Claim #1427-22may09 Shopper Discounts       Card # 4217642
 05/22      Purchase on 05/22 (Card #444772453),         800-8898776
                                                                                                            12.00
                   Lowe's ~104j Upland CA                                             669640                23.37
 05/22     Purchase on 0 /22 (Card #_444772453),
                   Foothill Vacuum & U land CA                                        502037 ~              40.78
 05/22     Purchase on 05/22(Card #44772453),
                   Vons Store 1 Fontana CA                                            216213 ~          188.43
 05/26     Sears           Bill Payrnent
 05/26     Amer.Gen.Life-05 DES: Ins Prem ID:Mm0141713 INDN:                                       S         1.00
           Co ID:1380515140 PPD Ref:009142009029428             Murph       C
 05/26     Purchase on 05/24(Card X444772453),                                               ~              35.00
                   USA Petroleum 68 Fontana CA                                        398427 ~              40.00
05/26      AT&T Local And Long Distance Bill Payment
05/26      Southern California Edison Bill Payment                                                        50.00
05/26      Southern California Gas Company Bill Payment                                                   50.00
05/26      Verizon Telephone Company Bill Payment                                                         50.00
05/26      Sears           Bill Payment                                                                   50.00
05/28      Dell Financial Services Loan 8111 Payment                                                      99.00
05/26      american home mortgage sevice in Bill Payme                                                   100.00
05/27      Purchase on 05/27 (Card #444772453),        nt
                                                                                                       1,2U0.00'~/
                  Target T0301 Ranc Ranchocucamon CA                                 658908 i             42.43
                                                              /

Continued on next page                                                          ~i

                                                    California                      ~ ~                 -
                      _ , _ _______ ~.........b , ",.,,,,,.~.~~ i ~,.:~~u~~~ Le~a~...
            Case 5:19-cv-00636-JGB-SP Document 67-3 ntcps:
                                                     Filed~~onii neeasti.b
                                                           08/20/19        nkofa12
                                                                        Page     meric
                                                                                    of a.com
                                                                                       50 /cgi-
                                                                                             Page ID as/A/~/Acc...
                                                                                                bin/i
                                              #:1386                                            ~
                                                                                                                                ~~.~--~
                                            .. .04/20/2009                                   _-      -$52.43     $218.64


                                             04/20/2009
                                                                                                     -$81.75    $271.07


                                             04/20/2009       -                             ^j    '$1,098.12    $352.82    ~^


                                             04/17/2009                                      _      -$20.02 $1,450.94


                                            04/17/2009                                      _       -$18.12 $1,470.96

                                            04/17/2009
                                                                                                   -$100.00 $1,489.08


                                            04/17/2009
                                                                                                  $1,100.00 $1,589.08


                                            04/16/2009                                       _      -$53.00    $489.08


                                            04/16/2009
                                                                                                    -$79.88    $542.08


                                           04/16/2009                                   __~       -4117.64     $621.96


                                           04/16/2009                                   _          $250.00     $739.60


                                           04/14/2009                                   _,         -$26.08     $489.60


                                           04/14/2009
                                                                                                   -$30.18     $515.68


                                           04/14/2009                                  __         -$100.00     $545.86

                                                                    Showing: All entries



                                          GO to: Today
                                                       (Apr 28, 2009)        ~ Newest -Next.


        1 Includes amounts subject to any holds.


        s ~ectdre fsc;aa




        Bank of America, N.A. Member FDIC. Equal Housing
                                                            Lender
        O 2009 Bank of America Corporation. All rights reserved. o

        Investment products offered through Banc of
                                                     America Investment Services, Inc.
       (`BAI"),annuities offered through BAI and its subsidia
                                                              ries, and insurance products
        offered through Bank of America, N.A.(BANA)and/or
                                                               Banc of America Insurance
       Services, Inc.("BAISI")(doing business in New
                                                        York as Banc ofArr~rica
        Insurance Agency):
              _                     —_                                              -_
         Are Not FDIC Insured            Are Not Bank
                                         Guaran                     May Lose Value
           __ _ _ .                              teed

                                      Are Not Insured byAre Not a Condition
                                                                to
          Are Not Deposits
                                    Federal Government ~Y Banking Service
                                           agency                         or
                                                                      Activity



3~f4
                                                                                                  ~    /~
                                                                                                       J~~'
                                                                                                                                     4/28/2009 4:4i PM
         Case 5:19-cv-00636-JGB-SP Document  67-3 Filed 08/20/19 Page 13 of 50 Page ID
                                     PMA account 6814283344 ■March 1, 09 -Marc
                                            #:1387                             h 31, 2009 ■ Page 5 of 9



                                                                                          I~ .
           PMA• PRIME CHECKING ACCOUNT (CONTINUED)

           Date        Description                                                                                                          posits/       Witl►d~awals/            EndingDaily
           3/6                                                                                                Check No.                      itions       Subtractions
                       POS Purchase - 03/05 Mach ID 000000 Sou The Home                                                                                                                Balance
                                                                            Desou
                       The Horancho Cucamoca 7919 ?MSC=520012104288                                                                                              34.44
           3/6                                                             2DA
                       POS Purchase - 03/05 Mach ID 000000 Nnt Domin
                                                                       os Piznnt
                       Dominorancho Cucamoca 7919 ?McC=561412                                                                                                       17.22               2,541.83
                                                                    1042882DA
           3/9         ATM Withdrawal - 03108 Mach ID Tcs0844010078
                                                                        Arrow
                       Rte10078 Arrorancho ~ucamoca 7919                                                                                                             6.50
           3/9         Check
           3/9         Check Gd Purchase 03/05 Jacks Disposal Inc 909-42                                            3317                                          225.00
                                                                         94298 CA                                                                                                                        j
                      486832Xxxxxx7919 0b7940013519252 ?McC=                                                                                                       56.36                             ~
                                                                   4900
                       121042882DA01
           3/9        POS Purchase - 03/08 Mach ID 000000 Ralphs 14574
                                                                          Baralphs
                      145Fontana CA 7919 ?McC=5411 121042882DA                                                                                                     40.45
           3/9        Check Gd Purchase 03/06 Shell Oil 57442740700 Fontan
                                                                              a CA
                      486832X~ocxx~c7919 067940009284564 ?McC=5542                                                                                                 39.20
                      121042882DA90                                                                                                                                                                      ~~
           3/9        Check Crd Purchase 03/06 Spires Family Restaure
                                                                       Cho
                      Cucamonga CA 486832Xxxxxx7919 068940007732                                                                                                   28.61                             ~
                                                                        301
                      1McC=5612 121042882DA90
           3/9        POS Purchase - 03/07 Mach ID 000000 Rancho Car
                                                                        Washrancho
                     Carrancho Cucamoca 7919 ?McC=5541 121042882DA                                                                                                  3.45               2,142.26
          3/10        Bill Pay American Home MO On-Line Xxxxxx1348
                                                                      On 03-10
          3/10       POS Purchase - 03/09 Mach ID 000000 99 Cent Stores                                                                                        1,181.17
                                                                          99 Cent
                     Strancho Cucamoca 7919 ?McC=5411 121042882DA                                                                                                 41.11                     919.98
          3/11       Check
          3/11       Check                                                                                         3319                                          630.00
          3/12       Check                                                                                         3300                                           50.00                     239.98
          3/12       Check Crd Purchase 03/10 McDonald's M4486 of                                                  3315                                          100.00
                                                                     CA RN
                     Cucamonga CA 486832Xxx~cx7919 071940008641642                                                                                                 5.37                 134.61
                     ?McC=5814 121042882DA90
          3/13       Online Transfer Ref 1fIbe5459Txq From Complete
                     AdvanWge(Rm) Xxxxxx0486 On 03/13/09                                                                                    00.00
          3/13       POS Purchase - 03/12 Mach ID 000000 Food 4
                                                                  Less 128Food 4
                     Les. Rancho Cucaca 79191McC=5411 121042882DA                                                                                                 6917                  565.34
          3/16       ATM Withdrawal - 03/13 Mach ID 9965C Fontana
                                                                     North
                    Fontana CA 7919                                                                                                                               40.00
          3/16      Check
          3/16      POS Purchase - 03114 Mach ID 000000 Target T0301                                              3321                                          200.00
                                                                        Ratarget
                    T03Ranchocucamonca 7919 ?McC=531012104288                                                                                                    34.80
                                                                       2DA
          3/16      Check Crd Purchase 03/12 Denny's #7679 Ontario
                                                                      CA
                    486832Xxzxzx7919 074940018875219 ?MCC=5814                                                                                                   32.15
                    121042882DA90
          3/16      POS Purchase - 03/14 Mach ID 000000 Exxonmobil
                                                                       P05
                    Exxonmobilrancho C CA 7919 ?McC=5542 121042                                                                                                  30.01
                                                                     882DA
          3/16      Check Crd Purchase 03/14 Numero Uno ~ 45 Rancho
                                                                         Cucamo
                    CA 4B6832Xxxxxx797 9 075940012847868 ?McC=                                                                                                   18.11                 210.27
                                                                    5812
                    121042882DA01
         3118      Online Transfer Ref #Ibebw8V8Ch From Complete
                    Advantage(Rm) Xxxxxz0486 On 03/78/09                                                                                      .00
         3/18      POS Purchase - 03/17 Mach ID 000000 Sou The
                                                                  Home Desou
                   The Horancho Cucamoca 7919 ?McC=520012104288                                                                                                  35.14
                                                                         2DA
         3/18      POS Purchase - 03/17 Mach ID 000000 Nst Sears Roebu
                                                                          nst
                   Sears Rancho Cucamoca 7919 ?McC=531012104288                                                                                                  17.22                 657.91
                                                                        2DA
         3/19      Check Crd Purchase 03/18 Union 7610027720
                                                                  Rancho Cucamo
                   CA 486832X~ocxxx7919 0789400109241191McC=55                                                                                                   39.29                 618.62
                                                                       42
                   121042882DA90
         3/20      Check Grd Purchase 03/18 Sears Roebuck 8749 800-67
                                                                         6-5543
                   TX 486832Xxxxxx7919 079940005273454?McC=59                                                                                                  130.18                 488.44
                                                                      69
                   121042882DA90
         3/23      POS Purchase - 03/23 Mach ID 000000 Sou The
                                                                  Home Desou
                   The Horencho ~ucamoca 7919 ?McC=520012                                                                                                      128.66
                                                                 1042882DA
         3/23      POS Purchase - 03/21 Mach ID 000000 Food 4 Less
                                                                     128Food 4
                  Les. Rancho Cucaca 7919 ?McC=5411 121042                                                                                                      52.03
                                                                882DA                                                  ///'''
         3/23     POS Purchase - 03/21 Mach ID 000000 Lowe's
                                                                 X774 Lowe's                                          /
                  1177Rch Cucamongaca 7919 ?McC=520012                                                                                                          48.22
                                                             1042882DA
         3/23     POS Purchase - 03/22 Mach ID 000000 Costco
                                                                Whse p00Costco                                      /
                  Whsrancho Cucamoca 7919 ?McC=530012                                                                                                           45.14
                                                             1042882DA

372799
                                            I IIIII~I III~I IIII VIII VIII IIItI VIII VIII VIII VIII I~II~ Iflfl II~~I ~IIII ~II~ IIII~ It~ I ll      *(~1573131I()46053103105IbI(1IOI(~*
                                                                                                                                                            ry
              Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 14 of 50 Page ID
                                        ~~~ #:1388
                                            °               ~ 4
                                                                                      ~'~                     Y       dank of Arr~ 4 ri~a
                                                                                                              C      biped Accou~t
                                                                    2746 P P            f(j~p ~
                                                                    EO-5                                      S~
                                                                                                         k
                                                                                                                         Date: March 27, 2009
                    h il~~~~n~
                              ll~l~~il~'~Il~~l~l~l~~u~~~~l~,i~
                    W 04j03 1 0000 708        ~ll~~nll'~~'~~'~~~I~                                           At Yo r Service
                                       1204000000 762 040                                                    CalI: 09,381.2494
                                                              749 #~01 AV 0.34
                 GLENDA R MURPHY
                 ERIC MURPHY                                                                                 Writte Inquiries
                 7064 ISLE CT                                                                                Bank f America
                 RCH CUCAMONGA CA                                                                            02746 North Fontana Bk       ~R
                                                       91739-1691                                                                   C
                                                                                                             P.O. B x 37176
                                                                                                             San F ancisco, CA 94137-    `
                                                                                                                                      0178

                                                                                                             Custo er since 1998
                                                                                                             Bank f America apprec
                                                                                                                                   iates dour
                                                                                                             busine s and we enjoy
    Our free Online Banking                                                                                                        serving you.
    you can also viewr up to service allows you to check balances, track
                             18                                          account
    www,bankofamerica.com. months of this statement online and even                                          pay bi is and more. Wit
                                                                         turn ott                            of yo r paper statementh OniiY e Banking
                                                                                                                                     . Enr 11 at
   ❑ Summary of Your Dep
                                    osit Accounts
    Account                                                                        ❑Bank of Ameri
                                       Account Number
                                                                   Your Balance
    MyAccess Checking                                                              Please read Bank
                                       27460-00023                                 2009 carefully for                a Privacy Policy for Cohs
                                                                   $ 3,923.98                                                                  umers
                                                                                                                     information. If you have oth
    Balance Rewards MM                                                             accounts with Bar                                              er
                                       27466-45113                                 one 2009 privacy                 ica you may receive rr~
                                                                       195.70      visit www.bankofs                ~ication. For more infor~ore than
    Total Balances                                                                                                                           tation,
                                                                                                                    nlprivacy.
                                                                   $ 4,119.68

  ❑ Your MyAccess Ch
                     ecking Account
                                                                                  Account Number: 27 0-0
                                                                                  Statement Period: F     00 3
    Beginning Balance on 02/                                                                          ruary 6 through March
                             26/09 (Ov        erdrawn)                                                                      27,
                                                                    - $64.95       N umber of ATM witdrawal
   Total Deposits                                                                                           ~ and transfers
                                                                 + 5,934.00                                                                ~            5
   Total Checks, Withdrawa                                                         Number of purchas,tra
                                                                                                         nsactions
   Transfers, Account Fee ls,                                                      Number of 24 Hour ust
                                                                                                                                                     6
                         s                                                                               om r Service Cails
                                                                  - 1,945.07         Seff-Service
   Ending Balance
                                                                                     Assisted                                              ~        0
                                                                  $3,923.98
                                                                                                                                                    0
 ❑ Important Informati
                       on      About Your Account
 Total interest paid to you
                            r account in 2008: $.8
                                                   6

 D Branch/ATM Deposits

                       Number       Date Posted
                                                                     Amount
                                                                                                    ~'                Posted
                                   /
                                   ~ 03/04                                                                                                     Amount
                                                                 $ 1,064.00       Total of 2 deposits
                                     03/18
                                                                      10.00
                                                                                                                                         S~,074.00
                                                                                                                                           9
                                                                                                                                           F
                                                                                                                                           3




Continued on next page

                                                                  California
                                                                                                                                                        ~r
                                                                                                                                                   .~,
                                                                                                                                                F~~~
                                                                                                                                               ~
Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 15 of 50 Page ID
                                  #:1389

 GLENDA R MURPHY
 ERIC MURPHY                                                                        Statement Date: Fe~uary 25, 2009
                                                                                                       -

 ❑ Branch/ATM Deposits
                          Number   Date Posted              Amount

                                       02/13             $1,455.05

 ❑ Checks Paid
                                                                                                               r
                   Date Paid          Number                Amount
                                                                                                               S
               $     02/24              4452             $1,295.00

 ❑ Account Activity
  Date
  Posted    Descrl~tion                                                                                     j
                                                                                              Reference Num~er         Amou
            Deposits and Credits
 02/03      ATM deposit on 02/03,                                                                              ~
                  Bank of America ATM #ICAD1522 (Card #414648311)                                    009            $1,064.6
            Withdrawals, Transfers and Account Fees
 02/05      Amer.Gen.Life-05 DES:Rdp Ins ID:Mm0141713 INDN:M
            Co ID:1390515140 PPD Ref:009035009724674              urphy, enda
 02/06      Purchase on 02/06 {Card #414648311),                                                                       $35.(
                  Target T1958 F Fontana CA                                                          02523               3.i
 02/09      Check Card Purchase on 02/07 (Card #358222833j,
                  Shell Oil 57442773909 San Bernardin CA                                                       ~        20.(
                  Ref ~24316059039548518001027
 02/09      Cash withdrawal on 02/08,
                  Bank of America ATM ICAD1403 (Card x#414648311)                                    00478             3oo.c
 02/10      Check Card Purchase on 02/0 (Card x#414648311),
                  Oroweat-Entenmann's #91 Montclair CA                                                         €         7.f
                  Ref#24492809040118000100066
 02/11      Check Carii Purchase on 02/09 (Card~14648311),
                  Exxonmobil 12912283 Rancho ucamo CA                                                      ~            30.(
                  Ref ~24164059041378000349729
 02/11      Cash withdrawal on 02/11,
                  Bank of America ATM #ICAD4818 (Card #414648311)                                    0049$7            200.(
 02/12      Overdraft Item Fee
 02/17      Purchase on 02/15 (Card #414648311),                                                                        35.t
                  Lowe's #774 Rch Cucamonga CA                                                       879499              2.1
 02/17      Check Card Purchase on 02/15(Card #414648311),
                  USA Petroleum 68136 Fontana ~~A                                                                       25.t
                  Ref #24423639046649601793379
 02/18      Online Banking transfer to Chk 6329 Confirmatior~ 5017765789
 02/24      Amer.Gen.Life-05 DES: Ins Prem ID:Mm0141713 INDN:Murphy,                                       ~           64.1
            Co ID:1390515140 PPD Ref:009054010739774                     enda
 02/25      Overdraft Item Fee                                                                             ~            35.1
                                                                                                                        35.E
            Tote( V~thdrawals, Transfers and Account Fees
                                                                                                                     $793..

❑ Daily Balance                                              ~        ~~
   Date                              Amount      Date                      Amount      Date           ~               Amow
   02/03                           $ 568.32      02/10
   02/05                                                                201.62        02/17                         1,364.0
                                     533.32      02/11                  - 28.38       02/18
   02/06                             529.55      02/12                                                              1,300.0
   0?./09                                                             ° - 63.38       02/24                          - 29.9
                                     209.49      02/13                  391.67        02/25
                                                                      S
                                                                                                                     - 64.9




Continued on next page
                                                         California                                                Page 2


                           •                                                                               E
                                                                                                           ~
                                                                     _ _ _ ___ ~...
                                                                                                         u« .~.~
Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page~ 16  of 50 Page ID 11l.U.l.VL1~ lam!
                                                             vaaiaua.bap~1.UN1AViLULG


                                  #:1390
      C          /

                                                                                                              _.. ._      d~i11C!



      .̀~ 1        `~/
                                    Pending
                                                                                                            ~5.~ ;~.z~.a~
                                   02/18/2009
                                                                                                              .Cfl 53,30D.Os


                                   02/17/2009
                                                                                                            52.52 51,354.05


                                   02/17/2009 -
                                                                                                             5.~ $1,366.67

                                  02/13/2009                                          `:_                   55.05 $1,391.67
                                  02/12/2009 _ ._                        _ ~f..
                                                                                          -_-

                                  02/11/2009
                                                                                                            0.00         ~t~ .:;5


                                  U2/11/2009 ,,               ~      ~                ~ .:
                                                                                                                         ;1.62

                                                     , I;~•
                                  02/10/2009                      . ....
                                                                                                                        $201.62


                                 02J09/2009 '- .
                                                                                           ..
                                                                                                                       $209.49


                                 02/09/2009 ~ ~~ ~~;
                                                                                                                       #229.55


                                 02/06/2009'
                                                                                                                       #529.55


                                 02/05/2009
                                                                                                                       #533.32


                                02/03/2009
          ~r                                                                      ~,-
                                                                                                                       $568.32

                                                    Statement Period as of0
          =^1r
                                01!26!2009
            a..)

                                01!21/2004 _ -
                                                                                  _                  ~

                                                                                                     a
                                O1/06/2~9
                                                                                  ._.           J

            ~~                                      ~taEe~*~~ Period as of 12,E
          ~.                   12/29/2008
                                                                                      -         _

                               12/29/2008


                               12/26/2008
                                                                                  .'
                               12/26/2008      -                              '-
                               12/26/2008 ..
                                                                              '-

                               12/24/2008:.-. .'-
                                                                                                _,


                             ' 12/24/2008 r .-
                                                                                                ~


   1 Of2
                                                                                                                                    ~~2
               _ --_....-~.:uv~ty
           Case 5:19-cv-00636-JGB-SP Document 67-3 Filedht
                                                         08/20/19
                                                           t~:t   Page 17 of 50 Page ID
                                             #:1391
                                 /y15
                  07l09/0S        CHECK CRD PU
                                                    RC
                                 CUCAMO CA 48SB HASE 01!07 CHAPARRAL ME
                                 121042882DA9          32XXX~CX7919                          DICAL GRO
                                                                                                             NC
                  01/09!09                        Q                                             24?MCC— 11 H
                                 CHECK CRD PU                                                                                                           $10.00
                                                   RC
                                 CA 486832~WCX HASE 01(07 RED LOBSTER US
                                                    XX79190099                                 0006
                  01!09/09       BBL PAY care cr                               51~3?MCC=581 2T03            ARIA
                  Q1i09/09                         ed it O W-LINE ~0000000                         212104    DA
                                DELL FINANCIA DE                              0a~oQt3~8 tJN 81-0                                                        $26.97
                                                  L LLPAY Q94i~8                                   9
                                MURPHY                                      OOOfMi01Q53'I9
                 011 9/09                                                                      220 GLEND                                             ~i4.W
                                BILL PAY SEAR
                 01109/09                        S  C R  E D R CA  R ON-LINE ~00000
                                BILL PAY aaa ON                                         0000ao6583 dN ~1                                             $37.00
                 01109!09                         -LINE ~000c xx~ooc y0
                               BILL PAY CHAS                            00c 2086 ON 01-0
                                                 E CARD SERVI                               9                                                        $37.$2
                01/09109       BILL PAY AMERIC                       ON-LINE ~oa000
                                                   ~IN EXPRESS                          00 00 006834 ON Oi
                01/09!09                                              ON-LINE ~000a0                       9                                       $109.00
                               B{LL PAY BANK                                            00 00 0r10Q7 ON 01
                fl1/OS/09                        OF AMERICA ON                                                                                     5194.00
                               BILL PAY Ct'R                          -L IN  E ~00000000000
               01!09!08                       CARDS ON-LIPIE                                 c0995 ON 01                                           $205.00
                              CASHED CHEC                           ~000000000ao~140
                                                K #~ 30  13• vew                         Ot V 01-09
                OilQ9l09      QEPOSiT                                                                                                              5238.00
               01/Q8t09       PQS PURCHA                                                                                                           5450.00
               01~8f09                        SE -SOU 1NE                                                                                           570.00
                              POS PURCHASE                      HOIIAE DESOU
                                                 - A                                THE HOFONTAN                         530!1.00
                              CUCAAAOCA 78            R C O PA YPOINT ARCO                             A   7919
              01/08/09                         19                                 PA  YPORANCHO
                             CHECK #5010                                                                                                            57.92
              01l07I09                           View
                             CHECK CRD PU                                                                                                          540.11
                             486832XXXXX       RC  HASE 01/07
              X1/07/09                      X7919 00194000 APL`iR1NES 866-772T753C
                             CHECK CRD PU                         9568039?MCC                         A                                  F        5300.00
                                               RC HA                                =57351210428
                             CUCAAAO CA 48             SE  01 /0 6 SPIRES RESTAU                      62   1                             ~"~

                            121042882DA 6832XX)CXXX791900194000                        RAP(T RANCHO                                                 ~.~


                                           90                                     9887798?MCC=5                                          r
             01lQ7l09       CHECK CRD PU                                                              812
                                              RC                                                                                         ~f       520.44
                            CUCAMONG C           HASE 01102 CV
                                            A                         WD WATER
                            121042882DA90 486832XXXXXX7919 007940 PYMT RNCN
             07~7M9                                                                006903037?M
                            CHECK#3D06                                                              CC=4                                         $105.00
             Q1l07~9                        ~   Y~r
                           CHECK ~ 3007
            01/07f09                           View
                           CHEC~C~ 3Q@9
            01!06!09                          view                                                                                       ~ $176.00
                                 PURCHASE -A
            01l~6/W                               RCS PAYPQINIT                                                                           $219.00
                           CttECK CRD PU                               ARCO PAYPQF
                                            RCHASE 01104                                 ONTi4NA CA 79
                          CUCAMO CA 48                          LITiIE CAESAR
                          121042882DA 6832XXX~(X79190069400050 S 0002 RANCHO
           41/06/09                      90                                        10985?MCC=5
                          CASHED CHEC                                                                814                                         $16.17
           01/06/09                        K #3 00  8     Vew
                         DEPOSIT
           Oi/OSt09      POS PURCHA
                                        SE - LQWE'S #7                                                                                     $25.00
                         T9t9                                74 LOWE'S #7                                          $5.501.78
          01/05!09                                                              7RCH CUCAMO
                        POS PURCHASE                                                               NGACA                                  t
          01/Q5J09                          -U  SA PETROLEU
                        POS PURCIiAS                                M 6USA PETROL                                                        °$10.78
                                          E - LOWE'S #774                               FONTANA CA 79
                        7919                                    LUWE'S #77RCH
          01/05/09                                                                    CU  CAMONGACA
                        CHECK CRD PU                                                                                                             0.00
                                          RCHASE 01/03
                                                              ROUND TABLE                                                                        3.71
                                         7919                                    P1Z7A
         01/05lQ8      POS PURCHASE                                  0?MC~5612 CLAREMONT
                                           -FOOD 4 LESS                              121042862DA9
                       7918                                    128FOOD 4 LE                              0                                       7.33
         01/05f09 'u                                                              S. RA  NCHO CUCACA
                          _. '~°~1OnreM~
                       MURPHY             g l4tNNS1 Paym
                                                              09Q402003140                                                              $ 9.63
         Oi!'02149                                                               8362 CLEAi~A R.
                       CHECK CRD PU
                      486832X~CXX~C     RC  HA  SE   1?J3U MCDONALD
        012109 PO                       7919 ~0194000                      'S F2269 FONi
                                                           95Q7788 ?MCC                       TAMA
                          S PURCHASE -
                                           RALPHS 14574                      =56141210428 CA
        01!02!09      WRHDRAWAI                                BARALPHS 145F                     82DA90                                 $5.38
        Q91Q2J09                       MADE IN A BR                                  ONTANIA CA 78
                      WITHDRAWAL                         AN  CH/STORE                                  19
       01Ja2J09                        MADE IN A BR                                                                                   ;
                      DEPOSIT                            ANCH/STORE                                                                     1~i.22
      '!2131108      INTEREST PAYA                                                                                                     $6.00
       12/311 8                        AENT                                                                                         $1,08'.00
                     CHECK CRO PU                                                                                  ,644.OQ
                                       RC
                     CUCAMO CA 48 HASE 12/Z9 iN-N-OUT BU
                    921Q42862DA 683?~UCXXXX7919 36584000 RGER 000004 RANCHO                                          $Q.OS
      19IR1/AR                      8Q                                    5412599?MCC=5
                    f:HF(`_K f:Rl'S PIfR(`                                                      81                                     s0oo
                                           H4CF 17/~t1
                                                         W01 JIAART
                                                                    R4  Nf`Nf1 ~`I
                                                                                     If:ApA(1 t'A
of5                                                                                                                                          z
                                                                                                                                     ~~
    Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 18 of 50 Page ID
                                      #:1392
                                                                   /~

                                         ~0`iT V

                  ~d'}'~.


                  L.~~ ~ ~3~ v ~3~~
                                ~g3f~9
    6~
                                                     -_.~--.~---

           d~ y~                                         ~               ~ --i5~~




3


                                                                                 ~~
                                                                        ..~~fi
      Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 19 of 50 Page ID
                                        #:1393




                      r ;~       t~.,~ J~,'
              ._.        w
                                    ~%

                        ~/~                   ,_-~   3   ~r


                             /        ~~
                         /~
                         3




                                                                            ~~



                                                                   _. ~~ ~s,~
                ~ ~




'-1            ~.

 ~~                                  ~__. ~ ~~~~




                                                                                   ~~
                                                              ~~                 _,
                                                                                 ~~%%
         Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 20 of 50 Page ID
                                           #:1394

             ~.
             ~~. ~~
                                               P.O. Box 831730
                                  ~g     a     INing, T7C 7508 1730


            05/19/2009


            GLENDA R MURPHY
            ERIC M MURPHY
            7069 ISLE CT
            RANCHO CLICAMONGA,CA 91739-16
                                          91
     RE:American Home Mortgage Servicing,
                                          Inc. Loan No:               0031408362
        Borrower(s):
~~--~                                                                 GLENDA R MURPHY
        Encumbered Property Address:                                  ERIC M MURPHY
                                                                      9965 MCKIIVLEY ST
                                                                      RANCHO CUCAMONGA,CA 91730
           ORIGINAL MORTGAGE AMOUNT: $370
                                          ,000.00
           FIRST PAYMENT DATE:       12/Ql/2006
           Pursuant to the terms ofthe Promissory Note
                                                       and/or Secwity Inshument along with all
           executed by the Borrowers)in connection                                             Riders thereto, which were
                                                     with the Loan(both as referenced above
           following:                                                                       you are hereby served notice oftbe

          (a) The Promissory Note and/or Secur
                                                ity Instrument,including all Riders there
              non-payment ofthe 04101!2009 aad the subs                                     to,are presently in defawlt due to the
                                                          equent payments.
         (b) The total amount currently due on
                                               the Loan in order to cure tbe default, is as foll
                                                                                                 ows:
                  Total Monthly Payme~nt(s) Due:
                  Accrued Late Charges:                                         $2,162.34
                  NSF Fee Due:                                                     $54.06
                  Other Fees Due:                                                    $4.00
                  Less Suspense Amount:                                              $0.4 0
                                                                                  ($45.77)
                           **'"TO'TAL DLJE;°*:
                                                                                $2,170.63
             Ifany other payments or expenses beovme
                                                        due at or prior to tbe time an attempt is made
             will be added to the Total Due and must also                                               to cure this default they
                                                          be paid in order to acre the defauh.
         (c) To cure this default, payment must be
                                                   made,IN'THE FORM OF CERTIFIED FUN
             MONEY ORDER OR QUICK COLLECT,                                                         DS(CASHIER'S CHECK,
                                                         in the full amount as stated above per item
             HQME MORTGAGE SERVICING,                                                                  (b), directly to AMERICAN
                                                 INC as follows:

                          Overnight Mail Address
                                                                       Western Union Ouick Collect
                           American Home Mortgage Servicing,
                                                             Inc       Pay to: American Home Mortgage Serv
                          4600 Regent Blvd.,Suite 2~                                                       icing Inc
                                                                       Code City: Option
                          Irving,TX 75063-1730
                                                                       Code State: CA
       (d) If American Home Mortgage Sezvicing,
                                                     Inc is not in possession ofthe amount that is
           within 30 days ofthe date ofthis notic                                                  necessary to cure tbe defaWt
                                                   e, American Home Mortgage Servicing,Inc will
           and procced with foreclosure. In such case,                                               aooelerate the Loan balance
                                                          the Encumbered Property, as referenced
           held foreclosure sale or sheriffs sale and ali                                         above, will be sold at a duly
                                                          occupants will be ~eguired to vacate.

     :
     ~

                                                                                                                           Pale 1 of2
                                                                                                       ';I        Laen /~:003140362
                                                                                                   ~,,'
                                                                                                                       2219583336
Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 21 of 50 Page ID
                                  #:1395



   ~~
  ~A.ERi~,r.~' i-r_+.:AL P~'i.~Tv.`rr.   EFt.
                                  ~g       P.O. Box 631730
                                   ata~ta~ Irving, TX 75063-1730                                            www.ahmsi3.com




 04/16/2009


 GLENDA R MURPHY
 ERIC M MURPHY
 7069 ISLE CT
 RANCHO CUCAMONGA,CA 91739-1691

  RE:American Home Mortgage Servicing, Inc. Loan No: 0031408362
     Borrower(s):                                    GLENDA R MURPHY
                                                     ERIC M MURPHY
     Encumbered Property Address:                    9965 MCKINLEY ST
                                                     RANCHO CUCAMONGA,CA 91730

 ORIGINAL MORTGAGE AMOUNT: $370,000.00
 FIRST PAYMENT DATE:       12/01/2006

 Pursuant to the terms ofthe Promissory Note and/or Security Instnunent along with all Riders thereto, which were
 executed by the Borrowers)in connection with the Loan (both as referenced above), you are hereby served notice of the
 following:

 (a) The Promissory Note and/or Security Instrument, including all Riders thereto, are presently in default due to the
     non-payment of the 03/01/2009 and the subsequent payments.

(b) The total amount currently due on the Loan in order to cure the default, is as follows:

              Total Monthly Payments) Due:                                $2,162.34
              Accrued Late Charges:                                           $0.00
              NSF Fee Due:                                                    $0.00
              Other Fees Due:                                                 X0.00
              Less Suspense Amount:                                           99.83
                            "*'"TOTAL DUE***:                             $2,062.51

       If any other payments or expenses become due at or prior to the time an attempt is made to cure this default, they
       will be added to the Total Due and must also be paid in order to cure the default.

 (c) To cure this default, payment must be made,IN THE FORM OF CERTIFIED FUNDS(CASHIER'S CHECK,
     MONEY ORDER OR QUICK COLLECT),in the full amount as stated above per item (b), directly to AMERICAN
     HOME MORTGAGE SERVICING,INC as follows:

                             Ovemi~ht Mail Address                  Western Union Quick Collect
                             American Home Mortgage Servicing,Inc   Pay to: American Home Mortgage Servicing, Inc
                             4600 Regent Blvd., Suite 200           Code City: Option
                             Irving, TX 75063-1730                  Code State: CA

 (d) If American Home Mortgage Servicing, Inc is not in possession ofthe amount that is necessary to cure the default
     within 30 days ofthe date of this notice, American Home Mortgage Servicing, Inc will accelerate the Loan balance
     and proceed with foreclosure. In such case, the Encumbered Property, as referenced above, will be sold at a duly
     held foreclosure sale or sheriffs sale and all occupants will be required to vacate.



                                                                                                                         elof2
                                                                                                             Loan #: 0031408362
                                                                                                                  2218129349


                                                                   ~~
      Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 22 of 50 Page ID
                                        #:1396
AMERICAN~MOR~~ ~I
                                 P.O. Box 631730
          S   at a higMr power   Irving, TX 75063-1730




   February 27, 2009


                              017453/CCO21/647
   Glenda R Murphy
   Eric M Murphy
   7069 Isle Court
   Rancho Cucamonga, CA 91739-1691




   Re:   American Home Mortgage Servicing, Inc. Loan Number 0031408362

   Dear Glenda R Murphy and Eric M Murphy

   Your immediate response is required. Your mortgage payment is now more
                                                                             .
   than twenty days delinquent. Should the loan become 31 days delinquent,
   in accordance with applicable state and federal law, a Notice  of  Intent
   to Foreclose may be issued. Additionally, since your credit rating is
                                                                      to
   based on the promptness of your payments, we are required by law
                                                              t  to  the
   inform you that we may report information about your accoun
   credit bureaus.

                                                                   payment
   If you have overlooked this months payment, please remit the
   immediately along with the late charge. If you are experi encing
                                                                   , illness,
   financial difficulty based on the loss of employment or income
                                                       please  contac  t us so
   or any other situation that is beyond your control,
                                                          ates will   assist
   that we can help at 877-304-3100 and one of our associ
                                                                    through
   you in discussing payment options. Our office hours are Monday
                                                           to 4:00   pm CT.
   Friday, 7:00 am to 9:00 pm, CT., and Saturday, 7:00 am
                                                           approv ed
   You can also obtain financial counseling through a HUD
   non-profit counseling agency by calling 800-569-4287.

                                                           www.ahmsi3.com.
    To view our online payment options, please visit us at
                                                         online now.
    Click on the "My Mortgagee menu to make your payment

    Overnight Payment Address

    American Home Mortgage Servicing, Inc.
    4600 Regent Blvd. Suite 200
    Irving, TX 75063-1730

                                                   Please check with
    To wire your payment, visit www.moneygram.com.
                                                    require you to include
    MoneyGram for exact fees. Your transaction will
                                                    of 4513.
    your loan number and the MoneyGram receive code

                                                 we may be able to offer you.
    Here are some of the possible solutions that


                                                                            •

                                                                       r~.
                                                                       ~L
      ..~~~.~. v~~~vir rnvrilvl,IHL JCKVI
                                  IN(..   l~tS,
        Case
   199 Water    5:19-cv-00636-JGB-SP
             Street 29th Floor          Document 67-3 Filed 08/20/19 Page 23 of 50 Page ID•
   New York NY 10038                            #:1397
                                                                                                       1

                                                                                PAYMENT SER~fI~ES



   GLENDA R MURPHY
   7069 ISLE CT
   RANCHO CUCAMONGA CA 91739-1691



                                                                ti




                                                                                           JANUARY 3, 2009
  This is your Western Union R peedpay0
  Eastern Time, you author' ed payment onServ    ice money tr sfer receipt. On 12/31/2008 5:42:27 PM
                                             your account as f Ilows:
 Confirmation Numb                  0003965046
 Payment Entered D te:              12/31/08
 Payment Date:                      12/31/08
 Sender Idan~e:                     Glenda R Murphy
 Bank Account N tuber:              ******3344
 Bank Name:                         Wells Farg Bank, N
 Receiver Name nd Address: Option OneoMort                       nal Association
                                                        gag
                                    3 Ada
                                    Irvine, CA 92618 ~
 Payment Amoi nt:                  $7,081.17
 Western Unior Transfer Fee: $3.95
 Total Payment Amount:             $1,085.12
Typically the Re fiver will post your paym      within two (2) business days after it has been
 processed by us. e arrtioun# charged        oar crec+it card or u~i#hdrawn from your account (listed
above as "Total Pa ent Amount")' udes the amou
Western Union Trans                                       nt of your payment to the Receiver and the
                             e.       bank or bank card issuer may also assess fees or char
to this transaction. If you have any questions rega                                                  ges related
to the information listed above, please contact West rdin g this trans actio n, or wish  to mak  e corr ections
number listed at the bottom of the reverse side of     ern  Unio n at the addr   ess or call the tele phon e
                                                    this page.
Please contact Option One Mortgage directly at the
80Q-648-9605 if you have questions concerning      address listed above, or by calling to
                                               amounts posted to your Option One Mortgage
account 0031408362.




                                                                                                       ~.
      iP   UD160GN001'TSY'

                                                       ~~
      ~~
      Case 5:19-cv-00636-JGB-SP    Document 67-3 Filed 08/20/19 Page 24 of 50 Page ID
                                           #:1398
(~~
  . o~                                    ~L~    Q~ ~                               ~' •
  ~
                                                                                  ~~0
                                                                        ~`
  ~~-                               ~               ~ ~ ~-                   ~~
                                          r~~                ~►
      t~                                                     s4




                                   i`~^         ~9 If..'V~
        V   ~               ~Ir~




                               ~~                                            ~ o~ C~
                ~ ~ «s~ `~~~.~ CGS ~--
      g ~ 1 ~.~,~                                            ~       -~ ~~.5
                                                             r~      3~~~
                                                ~~

       ~~ ~ -~j~                    l ~-~~ ~~
 .~ ~ ~~ ~~                        ~~ ~ I~ ~
                                                                  ~~

                                                                  5 `~C~~
       - r'3 .- ~v - l~~,~~
      ~~~ -1 ~ .~ r~~~~~                                                           ~ ~~
 ~-                                P                                                    ,_~
                                                                                        ;..r/
                                                                                        -f'?'.

            ~    ~~                                    V

   _~~/~
                                   ll1 ~~        c~ e.            ~~ ~~~ ~ ~ ~~
                                                                             ~
         Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 25 of 50 Page ID
                                           #:1399



                  .~~ti           ~         ~
           ~ ~~
                                                                  ~t
                                                                          ~~~
l~
~~

    ~~




~fr -~~ -                          il~~.~~



                                                                                   .~
C
11-Aug34
 Case 5:19-cv-00636-JGB-SP    Document 67-3 Filed 08/20/19 Page 26 of 50 11Aug1410
                        TNLS PAGE f5 PARTOF A STATEMENTREQUEST
                                                                          Page ID
                                   GROUP ID#:1400
                                            G13Aug1410




                                                                                    ~rya~~ oa~0000~s~2T




      QLEI~A C MURPHY                                                                   Account ~k~nber:
      OR EF~C MUf~HY

      CHECKING SUMMARY
     eeytrx,tr~ eaiar~:e                                                       so.00
     o cs ffi,d ada~p~                                                      s,2so.s2
     nTM ~ oen~ ca~a w~na►a„~                                                - aea.as
     Eledron~ 1M1lNh~aw~le                                                 - 2.610.17
     Fees and Other Withdravveds                                           - Z.Ob5.42
     Et1~ng BtIe11Cs                                                           587.16
     Mnual Pe~cer►tags Yield Eamed This Period                               O.Ot96
     Interest Eamed This Period                                              50.01
     Irrterest Paid Year-lo-Date                                              $0.01

    Irrierest paid "m 2012 for axo~rrt a~Ix10089 27 ~s 90.44.
    The mouthy ae~vice fee for this ao~mt was waived as an added feature of Cheae

    TRANSACTION DETAIL
     otirE     o~~                                                                                wou~r                e
                Beglnning Be{vK;v                                                                                           ~p.0p
    0?l28      OnRner Transfer From Chk ...6043 T►mtsaction~: 313972ai08                           510.0                   510.00
    o2r~       oti2a w~nd►~                                                                      - soa.00                   s.00
    09/12      DeQosit     45156~WQ7                                                            1,975.00           1,881.00
    os~~2      o3v~2 w~nd~                                                                       - sa~.a2          ~,aas.sa
    03/13     H&R Bbck Bank Hrbb Rac                PPD ID: 888888888                           1.880.84           3,210.22
    03/13     03118 Onkne Payrt~en13162151908 To American HomeMortgage                         - t .005.17         2.205.05
    OSHS      Credit Retum: Onlhe PaYrt~ent 3162151908 To Amerkxn Home Nbrl~epe                 1.006.17           3,210.22
    03/75     Card Purrdlas8 VY~h Pin 0314 Ralphs 7243 Haven Av qw Cucanwnga CA                     -10.59         3,199.63
              Card 5908
    0 15      Card Purc~lase VY~h Pin 03/15 Costco Gas #067 Rio Ctxam CA Card                     -59.89           3,139.74
              5988
    00/15     Card Purc~se WGhh Pin 03/15 Food 4 Less 12879 Fo . Rancho C~x;a CA                  -37.34           3,102.40
              Card 5988
    03/18     Carta P        Wdh Pn 03116 Ywa Bargain Center #9 Upland CA Card                    -29.17           3,W3.23
              5998
    03!18     Carcl Purchase Wdh PIn 0317 Vhra Bargeh Center #J Upl~d CA Card                     -30.99           3,042.24
              5868
    03/18     Q3J16 Onlne Transi~ To Chk ...8043 Transaction!: 3171919669                      -1,015.00           2,027.24
    03H8      Card P~hese Wdh Pei Oi/18 Rye Aid Corp. Fontana CA Crud 5988                         - 249           2,024.75
    03!19     Card Ptxt~e          O:i117 Legends Burgers - 2 Rarx*o Ch~camo CA Card               - 3.99          2,020.76
              5888
    0 19      Card PtuGhase Wdh Fin 03x19 Food 4 Less 12879 Fo . Rancho t~ca CA                   -60.93           1,959.83
              Card 5988

                                                                                                             Pspe2d8
Case 5:19-cv-00636-JGB-SP
                        7HLS Document
                             PAGE 1S PARTOF67-3
                                            A STATEMFiled  08/20/19 Page 27 of 50 PagexaaID
                                                    EAIT REQUEST                          a
                                   GRQUP #:1401
                                          W G1lAug14LD




            CHASE~
                                                                                       r    yz~.     inn      ae.zo,a



   TRANSACT{ON DE°TA{L
    w+re      oeea~a~
   08MT       Card Pwnhasa WRh P{n 08!16 Food                                                      '~~woupr
             Cend 14~                             4leoe 12879 Fo.R~cho Ct~                                      e
                                                                                 CA                  ~3226
   08PIT                                                                                                         184.98
             Card PuroNase Wah Ph► 03117 l4roo
             1488                                Payp  olM F~euwfio Cuaxrio CA Catd
                                                                                                    •°2226       142.72
   08!'!8    08/16 On&►e Pa~n►~e~~t 88136848
                                             50 To Villla~ Park Flwrwvw~ers
   QYED      Cefd PhaCheso 1MYh Pin 09lZO Viva                                Mec.                   28.00
                                                 Beryein Center ~8 Upland CA Qerd                                 18.72
             1                                                                                       - 588
   08121                                                                                                          10.85
                       S788D72BB
   08rt1     03f21 OnRns Pegrt~ent 8B795~70                                                                                ~~
                                             ~6 To Ocwen Loan                                                  1.091.50
             D~pwit    57812T1Q5                                          LLC                           00        8S,6a
             Card Pt     a1MAh Pin 0822 The F~ome Dep                                               $OQAO        38'3.5Q
             Csld 1186                                     ot 645 ~rc~a C~cemo CA
                                                                                                     X7.27      348.2)
   O~l?A    Ceu~d PwoFaw W11h Pin
            Caud U88                       Tat+Bat T03D1 Target Rald~ocuCem
                                                                              cn CA                  78.01
   0884                                                                                                          270.22
            Card Puke Willt Pirt 091E9 The
            C+ud tAEB                          Fbm   e Dep ot 845 R~who (wcemo CIS                 ' X10.09     200.19
   08/~L    CardPie With Pin 03x23 L~oN
                                               ~as #774 Rt~l             CP►Oerd 14~
   08124    Os~d Pund~ase Wkh P1n 08J'd                                                              ' 1.~
                                         8 The Home Depot 846 Rancho Cuc                                        156.54
            Ciu~d1~                                                          amo CA                  91.84
   08+14                                                                                                        16.70
            08/25 On~fa           3 271788 To J.M.Peol Service
             ~0~                                                                                       .00        48.7D
                                                                                                                i~8.70




   GLENDA C MURPHY
   OA BAF~ARA ATHOMAS                                                                  Aaaae~t




  8epkud~g Btlr10s                                                         A110tIlYf
  6~d4~g Bdeno~                                                              ~'T.02
                                                                             X1.02
  Mnwl Pencordege Yield Earn
                              ed TF~a Perbd
                                                                           0.0096
 11~eet peld ~I 2015 for aaootmt 0000
                                      00101378680 wos $O.Ot.
 The monthhy sorviae fee for die
                                 a000~t rya v~Ned as sn added
                                                                feature of f~►aae Premlef




                                                                                                                                i ,t

                                                                                                                            ~~'
Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 28 of 50 Page ID




                        .
                                                                                                                            .~c I ~ ~o                              ~..         ...
                                                                                          °°"'
                                                                                         OAIaeAU#             „~,
                                                                                                             1210(81                                 OFFICIAL CHECK                                                     s~+a-~:
                                                                                     Pud~epr.
                                                                                                                                                                                                                                                  2
                                                                                                     OLEND/1R MURPHY                                                                                                 ACCOU(d7#. 4861-b0~2S
                                                                                     PurohaearAa~oit lM~3~4
                                                                                                                                                                                                                                                               ~
                                                                               --,-._
                                                                                   aPetaEor I.D.:
                                                                                                  ~-                                                                                                                                                                                          .
                                                                                                                                                                                           .,_~— ,._ .~ _ —   — — --~-r ,   ~,~..F ~~-       .-           a_   ~,-~,—z --
                                                                                     PAY TO THE ORDER OF               ***AMER~{CAN~ HOME MORTGAGE                                                                     Februaryosv,.~:20
                                                                                                                                                                                                                                       °
                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                            —        -.   -
                                                                                                                                                   SERV                                    ICE {NC.***
                                                                                     *~'' n thousand one hundred dol
                                                                                                                     lars and no                             cents''*                                              ''`$1,100.00**
                                                                                                                                                                                                                             ~~
                                  #:1402




                                                                                    WELLS FA GO6COMPANY 188t
                                                                                   420                       JER                      Nonce ro auRCH~s~ n+~s n~srnu~N
                                                                                                    Y STREET                                                                 r ~s ~.osr,                              vao ~ova us S ~,~ .00
                                                                                   saN                 c~► e~,e3                      S70LFJ~IOR DE3iA~VED~ YOU NAY/
                                                                                                                                                                          tEQUESTCANCELLA?WN
                                                                                   PAYABLE AT NIECES FARGO BANK
                                                                                                                  .
                                                                                                                                      n►a~             .ns a co►~noN~ro c,+r   u~.unoNaao
                                                                                   FOR MOUIRIE3 CJLLL (480} 9993122NA                 REI88 UANC E, NIEL IS PARO O & f~A  NY MAY tlYP09E A                           NON-NEGO
                                                                                                                                      FEE AND REWJII~ AN MDB`MITY
                                                                                                                                                                       AC                                                                ~
                                                                                                                                                                                                                                             LE
                                                                                                                                                                               NT AND AND.
                                                                                                                                                    Purchaser Copy                                                                       i
                                                                                              ~,,,~,           --
                                                                                                                        .         ~             ~
                                                                                                                                                                                                                                   ~                  ~                         ,~
_ . v _.
 Case 5:19-cv-00636-JGB-SP    Document
                        7H15 PAGE IS PARTOF A67-3    Filed
                                              STATEMEN      08/20/19 Page 29 of 50 11Aug141
                                                       T REQUEST                    Page 0ID
                                   GROUP ID#:1403
                                            G llAugi410




             CHASE~                                                                     ~~ry~.~,<~,~~,~~,~.~,4
                                                                                        Prknery accamr a~0000088626~T




    TRANSACTION DETAIL ~`"'~                           ~
    a►~                                                                                                                e
     03/17     Card PWchas8lNf~h Pln 03x15 Food 4less 12879 Fo .Rancho Cuca CA                                                      ~
                                                                                                    -3228                  164.98   ~
               Card 1489
                                                                                                                                    ~
     03/1T     Card Purchase INgh Pin 03/17 Aroo Paypont Rancrw Cuc~ra CA Card
               1489                                                                                 -22.28              142.72      ~
     03/18                                                                                                                          ~
               ail18 ~Nne Payment 3813534650 To Villi~e Park Fbmeowners Assc.
                                                                                                   -126.00                 16.72    ~
     09/20     Card Pwchase 1AIKh Pin 0320 Viva Bargeh Center 89 Upland CA Card
              1489                                                                                   - 5.89                10.83    ~
                                                                                                                                    ~;,
    O:i/21    Deposit     578307298                                                               1,O~D.67             1,091.50     ~'
    03l'21    03+21 Onine Payment 3819527046 To Ocwen Low Servicng LLC
                                                                                                 -1.008.00                83.50
    OCi~24    Deposl      578127105                                                                 900.00               383.50
    03/24     Card Purchase VYith Pin 03+22 Tha Home Depot 645 Rancho Glxsmo CA
              Card 1489                                                                             -37.27               34fi.23
    03x24     Card Purchase 1Ndh Pin 0.8+22 Target T0001 Target R            ton CA                 •76.01              270.22
              Card 1489
    03124     Card Pt+chase VYAh Pin 0.9123 The Fbme Depot 645 Rancho Ctx;amo CA
                                                                                                    -70.09              200.13
              Card 1488
    03 24     Carci Piat~ase YYi[h Pin 03+23 Loxre's STI4 Rch Ctw~rionge CA Card 1489
                                                                                                   - 41.59              158.54
    Q3P24     CarcJ Pu+chase WKh Pin 03123 Ths Fbme Depot 845 R~cho Ctx:amo CA
                                                                                                   -11.84               148.70
              Carci 1489
    03!24     03!23 Onihe Payment 3822271738 To J.M.Pool Service
                                                                                                  -100.00                46.70
                Ending Balance
                                                                                                                        S46.T0




     GLENDA C MURPHY
                                                                                         Accotmt fdimber. 000000101373580
     OR BARBARA A THOMAS

    CHECKING SUMMARY
                                                                              nMouHr
    eegim~~ng eslancs
                                                                               3'i.o2
    ErMing Balance
                                                                               X7.02
    Annual Percentage Yield Eemed This Period                                 0.009

   Interest paid 'm 2Q13 }or acoourt 000000101373580 ryas $0.01.
   The rrronthly service fee for this accost r~s waived as an added feature o1 q~ase
                                                                                       Premier king aocou~t.




                                                                                                          Paps 3 d 4
                                                                                                                                11HuQ141U
Case 5:19-cv-00636-JGB-SP    Document
                       THLS PAGE IS PARTOF A67-3   Filed
                                             STATEA~NT    08/20/19 Page 30 of 50 Page ID
                                                       REQUEST
                                  GROUP d G11Aug1410
                                          #:1404


           CHA5E~                                                                 ,~,~,~.~,4~,~h~~.~,4
                                                                                 Primary Account Q~p0008                7




  The monthly ~rvice fee for this e000uni was waived es an added feature of Chase B~sirressClassic aocotnt

  TRANSACTION DETAIL
  ~►~                                                                                                              .,
               eeg~nn~ng eaknoe                                                                                     ~,~g.m
   03/28    Credit Retun: Onl4~e Payment 3775018965 To VAI'age Park Fbmeowrrers                 900.00              346.70
            Pte.
   03x28    Credit Retum: Onlne Pennant 3813534650 To V~rags Park Homeowners                    128.00              472.70
            A1ssc.
  0331      Card Ptpnhase Wdh Pin 0328 Arco Paypo~t Rancho C~x~no CA Carcl                      -23.87              gqg.g3
            1483
  0331      09/31 WlthdrdM~l                                                                  -400.00                   48.83
  ONO2      Card Pwcheae          aiil3l Chbia One Restaurant IN Fontana CA Card               - 3120                   17.83
            1483
            '~'O~'~~~  ~~~^+v                                                                7,700.00              1,717 B3
  ON07     04105 OnYne Payment 3848345041 To O~wven L~o~ Servk~ng LLC                       -1.008.00                109.63
  04/10     Card Purchagg Wph Pin 04!10 Food 4 Lees 12879 Fo . Rm1d'fo CuCB CA                 - 71.63                38.00
           Card 1489
  04/10    Card Puke V4dh Pri 04/10 Ahc Phamia~r 7874 Ha Rar~ctro Cucarta CA                   - 120D                26.OD
           Card 1489
  04/11    Deposit     578000390                                                               2oD.OD               22600
  04/11    Card Puohnee          04/10 E1 Po10 Laoo Rar~cFro Qxanw CA Card 1488                • 14.88              211 12
  04/11    Cesrd Pu~hase W/Cash 04/11 Wdl-Ma►t U5691 Upland CA Card 1485                       •7423                136.88
           Purrshase $54.23 C:esh Back $20.00
  04/11    Card P~xoFiase Wth Pin 04/t 1 Food 4 Lem 12879 Fo . RancFro Cuca CA                 - 21.52              115.37
           Card 1488
  04/14    Card PuaFiase W/Cash 04!13 Food 4 Less 12879 Fo .Rancho Cuca CA                     -86.68                2g.6g
           Card 1489
           Purd~a9e $66.68 C~Sh Back $20.00
  04/14    Card P~r~haae Wth Pin 04113 99~Cents-Only S 9640 Rancho Cucamo CA                    - 8.48               2Q21
           Card 1489
  04114    Card Pirr~ase         04113 Chevron 00099968 Rer~cFw Cucamo CA C:erd                -10.25                   9.96
           1489
  04/15    Depoed      578696511                                                               Zppflp               2p9.gg
  04/18    CarcJ Purchase lAf~h Pb~ 04!15 USA Gasolhe A66 Fontana CA Card 1489                 -35.58               174.98
  04/18    Caand P~rt~ese With Pin 04/18 VNa Bargeh Center S9 Upl~d CA Cend                    -14.97               159.41
           1489
  04/1T    Card PircF►ese        04/15 Legerxla Wells d~ ~e Rendlo Cucamo CA Card              - 41.00              118.41
           1489
  04/18    Card Ptrchase Wdh Pin 04/18 Aroo Peypoint Rancho Cucarra CA Card                     - 5.34              113.07
           1489
  04x21    Onfne Tranaf~ From Chk ...~80 Trar~adior~B: 3876997777                              200.00              313.07
  04121    Card Purd~se          04H9 LRtle Berg Cheese Fwrtana CA Card 1489                    - 7.82             30525
  04/21    Qard PtaGhase         04!19 Two BeU X28445 Fontana CA Card 1488                      - 3.65             301.60
  04121    Card P                04/18 Jack IN The Box 5385 Fwilana CA Card 1489                - 3.99             297.61
  04123    Land Purchase         04!21 iieaflh Wet of CalTom 800-9093447 CA Card              -173.29              124.32
           1489
             Endhq Balance                                                                                     5124.32



                                                                                                         Papr2d6




                                                                                                                                ~      :1 ~ 1,
                                                                                                                                      ~~r~
Case
   11-5:19-cv-00636-JGB-SP
      Au8~4                Document 67-3 Filed 08/20/19 Page 31 of 50 Page ID
                                        #:1405
                           TM5 PAGE IS PA RTOP A                         STATEMENT                                            3lAue141A
                                                               GROUP ~ G 3lAug141~0 REQiJEST




                CHASE Q
                                                                                             ,~~.,~,e~„~h,~,,,~.~,e


       TRANSACTION DETA
                        IL                       ~         ~
       o,►rE        o       wN
       O6/'01      Card Purchase 1fYY~h ~
                                          06J~D1 YJaFMart Score                                      ~►rou+r
                   5988                                         Rancho G~ura CA Card                                e,
      05~D1        C~nd PIYOhee6 W~h Pkt                                                             - 211.00      3,656.24
                   5988                   05101 WeHMarl 11822
                                                                Rarx~to Ctxram CA Cefd
                                                                                                     -69.73        3.586.51



      O6r02        Card PtAoFteee      G5J01 Pip Print~p No 72.4
                   b688                                           RerroFro Qxaemo CA ten
     05l0~2                                                                              d            - 246
                   Card P~rohme Miigh Pln                                                                         7.501.93
                   Card 5AB8              05~ D1 Off ice Mmc 11070 Foo Re►~cho
                                                                               Cuomo CA              -34.54
     Ofa~2        Card Rwdmae With Pin                                                                            7,+167.29
                  Cntd b988               0501 Ralphs T369 Mill
                                                                 iken Cfw (~r►ange CA
     05102        051!Q2 WRFMrawel                                                                  -13.82        7,455.47
                                                                                                   -200.OQ       7.2x3.47

    Q5~0.?       Gard Purottase W/Caatt
                 Purdf8g9 S'86.78 Cash Ba05/03 Wal-Mart 81756 Fontana CA Card5986
                                         dt 540.00                                                 -135.76       9.673.88

    OB~B        GHr~d PurdlasY iM1flth Pin
                Gard 5988                   051b3 Food 4 Lees 12879
                                                                      Fo. Rerx~o Coca CA
    OGN6                                                                                           •90.88       5.784.72
                C~end P~sd~ara iMth Pir►
                                           O5~'u4 VivA Bargei►~ Centar
                                                                       99 Upland CA Card
    06J06                                                                                          -5225        5,T4?.47
                Card Ptschese W$h Pig
                                           0504 Wel-FAart ~"6i 91 Upl
                                                                      and CA Cmd S~BB
                                                                                                   •30.85       5,711.82
   05J06        Card P~er~ese Witb ~n
                                           05/x5 Aroo Paypoht Rat
                                                                   Mho Cucemo CA Cand
                                                                                                  - 51.22       5.Sb5.20




                                                                                                       ~.aas




                                                                                                             ~~
u,a,yis 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 32 of 50 x~ia3o
  Case                                                                   Page ID
                          iN1S                  PAGE 1S PARTOFA STATEMENTREQUEST
                                                      GROUP W #:1406
                                                              GllAug1410




           CHASE~                                                                   ~Y~..~,~~~,~~~.~,~
                                                                                Prunary Aaaount 00000               7




     aLEf~A C MURPHY                                                                Accost rhxnber:
     OR EFgC MURPHY

    CHECKING SUMMARY
           ~~g e.ter~ce                                                   s619.a2
    Deposits and Add~ions                                              11.778.08
    ATM & Debil Card VI!dhdrarvals                                     - 3,271.41
    Electronb W~f~ewe~ls                                               - 8,236.29
    Fees artd Other IMlhdravvals                                       - 3,082.00
    Er~ng Balance                                                           57.70
    Annual Percentage Yield Famed This Period                             0.01%
   Irrte►es[ Famed This Period                                             ~Q.01
   Interest Paid Y~r4o-ilate                                               $0.07

   The mor~ly service fee for his ~oouni ryas waived as an added feature d Case BusinessClas
                                                                                            sic aocouni.

   TRANSACTION DETAIL
   o~~                                                                                         ~eaurr             eua►~
              Beginning Relents                                                                                   X19.32
   05J24    OSJ24 Cbp Trarreter To Chedci~p OS~i                                             - 710.00           709.32
   05/24    05/24 Online Transfer To Chk ...3580 T    long: 3288264998                       -100.00            609.32
   0528     05124 OnBne Payment 3ffi82B1768 To Charter Comminicatlons                        -145.00            464.32
   05J28    05125 Withdrawal                                                                 - A00.00            64.32
   06/03    Deposft    49109A873                                                            2,800.00          2,864.32
   U6J03    Deoosil    49109482                                                             1.875.00          4.739.32
                                                                                              .780.46         5,869.78
   U6A08    Deposit     12Q2521801                                                            850.00          6.819.78
   O6J03    Deposit      491094874                                                            900.00          7.719.78
   06/03    06103 Withdrawal                                                                -200.00           7.519.78
   OBAD3    Card Purt~ase W/CasF► 06/03 Vons Store 1742 Fontana CA Card 8185                -116.00           7.403.78
            Purchase $16.00 Cash Badt $100.00
  0&03      08/OCi Online Transfer To Chk ...6043 Transadionit~ 3304544682                   -150.00          7,253.78
  OBl04     06/04 On&ie Payment 3304863001 To Mortgage 6259                               - 2,438.88          4,816.32


  06!04     06104 Cbp Trane(er To C~ediing 0533                                             -495.00           3,113.92
  06J04     Card Ptxc~ase 1Ndh Pa► Ufi104 Sears Roebuck 1818 R~cFw Cucamo CA                  - 8.63          3,70529
            Card 6185
  0604      06/04 Once Trtu~s(er To Chk ...6043 Trar~saciionS: 3306496296                      -40.00         3.065.29
  0&~OS     Card Pwdit+ae       O6J04 EI PoNo Loco Reslau Random C1~camo CA Card                - 5.37        3,059.92
            6185
  O6J05     Card Purchase Wdh Pin 06104 Aroo Paypo'rd Fontana CA Card 6185                     -40.35         3.019.57

                                                                                                         wo.zae




                                                                                                                           r   /~
u-Aug14
 Case 5:19-cv-00636-JGB-SP    Document 67-3 Filed 08/20/19 Page 33 of 50 llAuy1
                        THiS PAGE iS PARTOF A STATEMENT REQl1EST
                                                                           Page 41nID
                                   G ROlIP ID#:1407
                                             G 27Rug1410




             CHASE ~i
                                                                                      ~~.,.~.~,s           ,~~~,.~,9
                                                                                    Prhriery P~ooraM


    TRANSACTION DETAIL ~°°"~""~~
    a►~
    o~ro2                 asosas4o5                                                                                    s,
    mro2       own        s~ariae~o                                                               ~,eoo.ou            ~,s~r.2s
    47!02      Deposit    514274611
                                                                                                  ~,s~.00             a,~o~.2s
    07/02                                                                                         1,715.44            5.822.70
               07/02 OnWne Paymertl 3354855951 To Ocwen Loan Servicin
                                                                        g LLC                   • 1.008.00            4,814.70
    07/02      07/02 Wdhdrs~l
    07/02                                                                                       - 2.438.99            2.375.71
               Card P~x~heae 1M~h Pin 07/02 Wirx o Foods Fontana CA Card
                                                                           6185                   -110.18             2.265.53
    07!03      07!02 OnAne Rayment 3355136166 To 5outhem Californi
                                                                     aE                           -200.00             2.065.53
    07!03      07lfl2 OnNne Payment 33551492Q3 To Cucama►ga Valley
                                                                      CA Water                    -200.00             1,865.53
    07/03      Card P1~11ase Wdh Pin 07/03 Dollar Tree R04 Font~a CA Card
                                                                             6185                  -1728              1,848.25
    07PoC~     Card Purchase 1Nith Pin 07/03 Costco Gas X10627 Fontana
               8185                                                     S CA C9rd                  -89.87             1,748.38
    07/05     Cbp Transfer From Checking 0533
    07/05                                                                                          800.00             2,548.38
              Card Purc.~e 1N~th Pn 07/04 Wal-AAart 818¢2 Ra~ho Cumm
              6185                                                        CA (~rd                  -17.42             2,530.86
   0 /08      Card Puroheee        o~ros Popeye~s w3304 Ontario CA Card 6185
   07108                                                                                             - 3.01           2,527.95
              Card P               07/05 Caifs Jr 1100200 Ranctm Cucemo CA Card
              6185                                                                                 - 11.63            2,516.32
   07/08      07!06 TelepFane Trarrefer To Chk X~0000c0533
   07/08                                                                                         -300.00             2,216.32
              Carta P       W~h Pin 07!06 Goodwill Store X94 Rancho Cucamo CA
              Card 6185                                                                           - 74.9             2,141.33
   07/08      Cand Pu~hase W/Cash 07/06 Coatoo NR~se tl0678 Rancho
              caro spas                                               Cuc~n CA                    -53.98             2.087.35
             Purchase $33.98 Cast► Bank $20.00
   07/08      Card Purchase 1Mdh Pin 07/07 Food 4 Less 12879 Fo . RarK~to
             Card 6185                                                    Coca CA                 -42.48             2,Od4.89
   07108     Carta Purctl8~se W/Gash 07/x8 FooA 4 l.eea 12879 Fo . Rencd~o
             CarcJ 61$5                                                    Cuca CA               -137.99             1.906.90
             Purchase $17.99 Cash Back $120.06
   07/09     Depoa~1      49D9B8450
   07!09                                                                                        2,200.00             4.108.9U
             Card Purchase With Pin 07!98 WehAAert A1~2 Rancho Cucam
             8185                                                         CA Catt1                - 24.00            4,06'1.90
   07/09     Card P~ur~eae VYRh Ph 07/08 Wal-Mart Store Randw Cucamo
             8185                                                         CA Ceid                -28.71              4,054,18
   07/70     ATM YYithcirdv~rel     07/1014518 Baseline Ave Fontana CA Card 6185
   07/10                                                                                         -80.00              3,594.19
             Card P~tchasa With Pin 07/10 Staterbroe036 San Bernafd
                                                                    in CA Getd 6185              • 17.01             3,977.18
   07/11     Card P          Wrth P'ri W/10 The Fbme Depot 645 Raw Ctxartw CA
             Card 6185                                                                           -37.77              3,939.41
  07/11       07H 1 Cep Transfer To C~edcng 0533
  07/12                                                                                          -80.00          3,859.41
              Card Ptkdtase        a7H2 Chevron 00099966 C.Lcartwnga (Ra CA Card
              6185                                                                                - 8.89         3,850.52
  07/12       ATM Wiihdrarval       07/12 31 W Fooih~ Bh~d Upland CA Cand 6185
  07!12                                                                                         - 220.OQ         3,830.52
             Card PtAt~ase WTh Pin 07/12 Vma Bargan Center #9 Upl~d CA
             6185                                                           Card                 -17.13          3.613.39
  07!15      Card Pur~dinae lAldh Pin 07/19 Coslco Gas #0678 Flanctio Cucam
             6185                                                           CA Card              - 51.49         3.561.90
  07115      Card Piuc~ese Wqh Ph 07/14 Costco Gas 80678 Rancho
             8185                                                     Cucam CA Card             -40.11           3.521.79
  07115      07/15 Online Transfer To Chk ...6043 Transactbn#: 3376411
                                                                       541                     -150.00           3.371.79
  07/16      07/16 OnNne Tr~sfEx To Chk ...~ Transaction#: 3377924
                                                                       935                     -300.00           3.071.79
  07/18      Card PuR~iese YY~h Ph 07/161fNta Bargain Otter 89 Upland
             6185                                                        CA Card                -1275            3,059.04

                                                                                                           Pp~3otE




                                                                                                                                 ~ '"   ~~1►
Case 5:19-cv-00636-JGB-SP     Document
                       THLS PAGE !S PARTOF q67-3          08/20/19 Page 34 of 50 ~~~
                                                    Filed UEST
                                             STATEMENTREQ                         Page~ID
                                   GROUP iD #:1408
                                            G17Aug1410




          CHA5E Q
           JPMorgan C~sae BaNc. N.A                                                           JWy 25,2012 through August2Z 2012
           P O Bax 668764                                                               Paxan,t r1~,mber.   000000101373580
           San Mlonio,TX 78265-9764

                                                                                     cx~sTOM~s~rnce u~oAn~u►now
           ~I~~~~~111~~~1~~11,1~1~~~~1~1~~~111~1~..1I~~~~JI~~I~III~~~                w~ see:                           cn~.00~,
          OOO1Q4L2 DRE 70.R2fi'L%72 W8~MAlY~MRd 7000000D
                                                                                     SeNice Center.                7.800.9959895
                                                         007e0006                   Deg( and Harcl of Hearing      1-800-242-7363
          GLEI~A C MURPHY                                                           Para Espanol:
          OR BARBARA A THOMAS                                                                                      1-877-312-4273
                                                                                    international Calls:           1-713262-1679
          5612 SAN SEVAINE RD
          RAIVCFIO CUCAMOfJGA CA 917392196




   CHECKING SUMMARY                                          ~'"1ef P~ °''
   Begkming Beianoe                                                                ~rauHr
                                                                                      X0.00
   Deposits and Add~ions
                                                                                  6.840.82
   ATM &Debi Card Wdtxkawale
                                                                                  - 130.96
   EledronicVYilhdraxrals
                                                                                -1,830.49
   Fees and Other W~hdtawals
                                                                                - 4.857.38
   6~ny B~arwe
                                                                                    i~27.9~
   Annual Percentage Yield Eamod This Period
                                                                                   0.0096

  The mouthy service fee for this aoco~r►t cuss waived es an added
                                                                         (eat~e of Chase Premier Checiciig ~cowt.

  TRANSACTION DETAIL
  a►~         o
                                                                                                         ,u~ou~r          B,u.~
                  Beyinniny Balance
  07125
                                                                                                                           50.00
              D             384121722
                                                                                                           P5.00            25.00
  0 08        Depoe~        1053697902
                                                                                                        8,185.82         3,158.82
 08108                                                                                                                   4.858.E
             08/U9W~d►awaf
                                                                                                       -4.85/.98             1.44
 08(15       Oepos~      3899748
                                                                                                        1.982.00         1.989.44
 08!15       Cer~d Purchase Wkh Pin 08/15 RalpFte 14574 Baseline Fontana
                                                                         CA Card                          -44.12         1,939.32
             6289
 OEl15       08/15 Onlhe Payment 2816783001 To American Home Matge~e
                                                                                                      -1,005.17            934.15
 08/15       08/15 Onlhe Paymen12816773005 To (~Carrionga Valley CA Water
                                                                                                        -103.00            592.15
 OB/15       08115 Online Payment 2816783890 To Southern CeAfomia E~Son
                                                                                                        - 175.00           417.15
 06!15       08/15 Onine Payment 2816791558 To CheaterCommunications
                                                                                                         - 59.00           656.15
 08H 5       08H 5 Online Paymen12816795481 To Yukon Disposal Service
                                                                                                          -56.96           299.19
 08/15       OBJ15 Online Payment 2816795465 To Yukon Disposal Service
                                                                                                         -57.88            241.30
 08115       08715 Online Payment 2816805784 To HeaRhy F~n~es Program
                                                                                                         - 13.00           228.30
 08115       08/15 Onfi►e Payment 2816812690 To Verizon
                                                                                                         - 50.OD           178.30


                                                                                                                Ppetd4
it~f~Wei4
 Case 5:19-cv-00636-JGB-SP     Document 67-3 Filed 08/20/19 Page 35 of 50 j]~11
                         THLS PAGE LS PARTOF A STAiEMENTREQUES~f
                                                                           Page   ID
                                                                               J1¢~
                                    GROUP ~#:1409
                                             G=IAug1410




            CHASE~
                                                                                        a,~sr 2a,zo,z a~ra,~ s~,mmne.zs.zo,z
                                                                                          Prknery acmoimc 000000          7




       QLEI~A C MURPHY
                                                                                             Account t~lunber.
       OR EF~C MURPHY

      CHECKING SUMMARY
     eeyim~~ng ea~anoe
                                                                                  -s~oa.s~
     Oeposils~d Add'diorts
                                                                                 11.565.19
     ATM & Debd Card 4Yithdrav~ls
                                                                                -1,015.37
     Elec;ironic iNN~awals
                                                                                - 2,ZQ5.17
     Fees and Other Withdrawals
                                                                                - 4.748.51
     En~ng Bolanos
                                                                                s3,~91.3s
     Mn~l Penoentags Yield Eamed This Period
                                                                                   0.0196
     Irrterest Famed This Period
                                                                                   $Q.Ot
     Interest Paid Year-lo-Date
                                                                                    90.40

    The rtanthly service tee for this acaourrt vas waived
                                                            as an added feature d Chase BusineaClassic acootx~t
                                                                                                                   .
    TRANSACTION DETAIL
     w►~
                                                                                                       ~wau~rr             ear
                Baginning Balance
    OBl31                                                                                                                 -6104.81
              Depoeft     389674334
    08!31     Oepoafl                                                                                1,900.00             1,195.19
                          389674335
                                                                                                     1,0.96.76            2,231.95
    08/31     Transfer From Chk X~oaaoGi.580
    osr~t     oer31 w                                                                                  300.OD             2,581.96
                            we~                                                                     -2,asa.si
   OBr31      OB/31 OnSne Trensf~ To Chk ...6043 Tramaction#:                                                              ,ss.na
                                                                2842479025                            - 100.00               53.44
   08N4       Deposit    989674.398
   0~0B       Online Transfer From Chk ...6043 Tran~tior~t: 285194                                   1,000.00             1,053.44
                                                                    9¢97                               100.00             1.153.44
   0 06       0 06 Online Tranet~ To Chk ...6043 Trmisaction#~: 285195
                                                                        2U~i                         -200.00                953.44
   09V06      Gird Pwcdtase 1N~h Pki 09V48 Relphs 14574 BaseBn
              4557                                               e Font~ea CA Card                     - 47.23              90621
   o~ros     c;ero ~cnase wqh Ptr► osros Flaipns ias~a e             +e Fonnt~,a cA c:ard
             ~~                                                                                         - s.ss             so2z2
   09V0T      DepoeR     389913216
   0 07       09ND7 Withdrawal                                                                        960.00           1,252.22
   0913                                                                                            -1,250.00               222
             Deposk      389674A88
   0 14                                                                                             1,108.10           1.111.32
             Ceud Purchase Wdh Pn 0 13 Food 4 Less 12879
                                                               Fo . Randio C1~ca CA                   -64.98           1.046.34
             C`~rd 4557
   06!14     08 14 OnCne Payment X71590 To f4nerican Home
                                                                    Mortgage                       • 1,005.17             41.17
   09N7      Deposit     389854058
   09,(19                                                                                            8,909.32          6.350.49
             Card Ptxchese       09M 8 Dell Sales & Ser+rice 866-38'3-9460 TX Card
             4657                                                                                      -86.19          6.264.30
  08/19      Card Ptm~           09118 Dell Sales 1~ Service 866-3839460 TX Card
             4557                                                                                     - 24.77          6.239.53

                                                                                                                 Pp~2d6




                                                                                                                                     /   '
li-,4ue~4
  Case 5:19-cv-00636-JGB-SP     Document 67-3 Filed 08/20/19 Page 36 of 50ilAug1410
                         THLS PAGE IS PARTOF A STATEMENTREQUEST
                                                                            Page ID
                                             #:1410
                                     GROUP ~ G13Aug1410




              CHASE Q                                                           se~,t~e~ zs.2o,s mm~,oaone~ za.zo,s
                                                                                  Rimery       e 00~000089628~7




     TRANSACTION DETAIL ~`a°"~""'~~
      ogre     o~ecx~ra~►                                                                      ueaavr         eu~
      10/02     Card Ptxc~tese IK~h Pn 10/02 Vwa Barga~ Cater #9 Upland CA Card                - 45.35            439.65
               6185
     10/O,i    Cbp Trarreler From CF~edcing 0533                                               800.00         1.0.99.85
     1W03      Onfne Trensi9r Froth CFdc ...3580 TlansaCtlonA: 3513645242                         B.GQ        1,047.65
     1U~03     Card Pw~cha~s          10J01 Del Taco OT/8 Rancho Cucamo CA Card 6185            - 4.65        1,043.00
     1Q/04     10/x4 Wilhdraw~l                                                               -600.00           443.00
     10/04     Seteco Ins. CO. Web PaymM 72172717590 Web ID: 9601805102                       -441.12              1.86
     1W07      Check                   S 124                                                  -152.00          -150.12
     10/07     insufficient Ftr►de Fee For Check ~1241N The IMnount of $152.00                 -34.00          -184.12
     1Q/08     Deposit       491214980                                                         225.89            39.71
     1U/09     Deposit       538585918                                                       1,01378          1.059.49
     1Q/Q9     ATM Wlttfdrawal         10/0914518 Baseline Ave FontAna CA Cert18185            -40.00         1.013.49
     10/11     C8rc1 Pu~+chase        10110 Red H~ Gera Renciio Glxamo CA Gerd 8185            -20.00           993.49
     1x/11     Csr~d P~sd~ase Wth ~ 10/11 USl4 Gasoline ~B8 Fontana CA Card 8185               -20.03           973.48
     iW11      Card Pirdiese WNh Ptrl 10/11 BaseAne Barg9in C Random Cucemo CA                 -20.43           963.03
               Lend 6185
      10/15    DeposR       1259050647                                                       1,008.00         1,881.03
      1aH5     Card Puoha~e IARh Pin 10H 198-Cents-0nly B Ranctw Cucarrro CA Card               - 9.72        1.951.31
               6185
      1Q/15    Cs~d Puohe~e           10/14 C000's -503 Rancho C:ucamo CA Card 6185            -44.81         1,908.50
      tOH 5    1Q/14 Cbp Transfer To Chedceig OS~i                                            -111.00         1.79b.50
      10H5     Card P~xrhnsa Wf~th Pin 1Qf14 Rolphs 7243 Haven Av Rar~cho Cucamo CA            - 25.OQ        1.770.50
               Card 6185
     10/15     1N14 OnAne Payment 3533634354 To Ocwren Low Servbiig LLC                     -1,009.00             761.50
     10H5      10/14 Once Payment 36~i742221 To Southern California Edsion                    -200.00             561.50
     14/15     10!14 OnBne Paymen195~i744709 To The Gas Company                                - 70.00            491.50
     1Q/15     iQ/14 OnAne Payment 35~i751912 To Cucama~ga VaAey CA Water                     -200.00             291.50
     10/15     Card Purt~taee Ulldh Pin 10/14 Coaico Gas 81015 San Dimes CA Card               -32.17             259.33
               6185
      10/15    Card Puoheee Wdh Pn 10114 Aulozone 5622 9457 Raw Cucamo CA                      - 12.96            246.37
               Card 8185
      1Q~15    Card PtuGhe~e          10!14 Shell Oil 5744 8540 R~tdto Cucerta CA Card         -20.03             226.34
               6185
      10116    Deposit      1240962785                                                         500.00             72fi.34
      10!16    10/16 Cbp Transfer To Checking OS~i                                            -124.00             60234
      10!17    Card Purchase W/Cash 10/17 Hr~o Paypoint Ontario CA Card 6185                   • 10.51            587.83
               Purchase $5.51 Cash Beck $5.00
     iQl18     Card PiAchase W~h Pin 10118 Autozone 2891 14343 Ba Fontana CA Card              - 19.43            57240
               6185
     tOM21     Card P                 10!19 Three Star Jan~orial W Ontavio CA Card 6185        - 31.10            541.30
     10!'21    Card P~m~ase YV~h Pin 10/19 Wal-Mart 51922 R~cho Cuc~m CA Card                  - 47.46            493.84
               6185
     i0l`21    10V21 Wdhdrawal                                                                - 19723             298.61
     10/21     10V21 VVllhdrawal                                                              -200.00              98.61
     10121     ATM WIIF~awal           10/21 10588 BaseNne Rd Rancho Cucamo CA C:arcl           -40.00             56.61
               8185


                                                                                                         Pp~3d6




                                                                                                                       i     N
                                                                                                                       .    ~~~
            Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 37 of 50 Page ID
                                              #:1411

                                      AMERICAN HOME MORTGAGE SERVICING, INC
                                            1525 SOUTH BFLTLIIJE ROAD
                                                COPPELL, TX 75019

                                           TELEPHONE NO.:               1-877-304-3100

                                      CUSTOMER ACCOUNT ACTIVITY STATEMENT                                              DATE 07/23/10
REQ BY CKA                                                                                                                  PAGE   1


GLENDA R MURPHY
7069 ISLE COURT
RANCHO CUCAMONGA                      CA 91739



LOAN NUMBER: 00314083&?
•k*• k~F~l~kic~lx.4 ~Y~Y~t~l•~F~t~ir~t~c~F~t*k~t~ric~F*~t~l•*ic~Y~lr*i1•*icic*~Y*~c~l•*~ti:iciric**ir~t*~c*~t*is*~t**** tic*~Ficicic~Ir*~t*icir

-------------------------- CURRENT ACCOUNT INFORMATION ----------------------•--
  DATE        TOTAL       PRINCIPAL       LOAN         CURRENT
 PAYMENT      PAYMENT     & INTEREST    INTEREST      PRINCIPAL         ESCROW
  DUE         AMOUNT       PAYMENT        RATE         BALANCE          BALANCE
05-01-10      1,162.25      1,162.25     3.99100      417,721.74           0.00
*******************************************************************************

                     ACTIVITY FOR PERIOD 01/01/08 - 07/22/10
PROCESS     DUE      TRANSACTION           TRANSACTION               EFFECTIVE DATE
 DATE       DATE     CODE                  DESCRIPTION               OF TRANSACTION
-------------------------------------------------------------------------------
  TRANSACTION PRTN. PAID/               ESCROW PAID/ ------------OTHER-------------
    AMOUNT          BALANCE    INTEREST   BALANCE    AMOUNT CODE/DESCRIPTION
-------------------------------------------------------------------------------
07-21-10 00-00 633 MISC. F/C AND B/R EXPENSES
         20.00          0.00       0.00      0.00
07-16-10 05-10 152 LATE CHARGE ASSESSMENT
          0.00          0.00       0.00      0.00      58.11-1 LATE CHARGES    FEE 1
07-01-10 00-00 633 MISC. F/C AND B/R EXPENSES
       100.00           0.00       0.00      0.00
06-22-10 05-10 493 ARM LOAN ADJUSTMENT
    Tv'EW lN'iEitEaT ATE: 0.03991         NEW PRTN & INT PAYMENT:     1,162.25
06-22-10 04-10 172 PAYMENT                                                 06-21-10
         62.00        233.90- 1,396.15       0.00       0.25-*
                                                    1,100.00-
                 417,721.74                         NEW PRINCIPAL/ESCROW BALANCES
06-22-10 00-00 745 CORP. ADVANCE ADJUSTMENT
          0.25          0.00       0.00      0.00
06-17-10 00-00 630 ATTORNEY ADVANCES
       200.00           0.00       0.00      0.00
06-14-10 04-10 173 PAYMENT                                                  06-10-10
    1,100.00            0.00       0.00      0.00   1,100.00
06-14-10 00-00 633 MISC. F/C AND B/R EXPENSES
         20.00          0.00       0.00      0.00
06-11-10 04-10 493 ARM LOAN ADJUSTMENT
    NEW INTEREST RATE: 0.04013            NEW PRIN & INT PAYMENT:     1,162.25
U6-11-10 03-10 173 PAYMENT                                                  06-10-10
          0.00        235.89- 1,398.14       0.00       7.14-*
                                                    1,155.11-
                 417,487.84                         NEW PRINCIPAL/ESCROW BALANCE

                                                                                                                                            i
                                                               ....._,,,...,~ ~ ,..~~~6 ~„~~~►yagm wrp.
                                                     , aoa Amencen
          Case 5:19-cv-00636-JGB-SP Document 67-3 Filed             Cond38
                                                         08/20/19 Page  uit ~ of
                                                                              Mass
                                                                                 50.gw Page ID
                                            #:1412



        T'~~j Mass.gov

       OFFERED BY




       T EMPORARY ORDER TO CE~4S
                                 E AND ~ESIS
      American Home Mortgage                                                                                                  rp., dba
      American Brokers Conduit
      DATE:

      08/02/2007

      ORGANIZATION:

      Division of Banks

      DOCKET NUMBER:

      2007-022

      LOCATION:

      Melville, NY




      American Home Mortgage Corp., d b/a Amer
                                                   ican ~~::-. .
      Brokers Conduit, Melville, NY - Tem orary Orde
                                                     r to Feeds
      Cease and Desist

     COMMONWEALTH OF MASSACH                                                                                                ETTS
4i1w~./6...w.......~.. ~~..p
                            .................w1~. ►~ .........J
                                                                d..~..il~.....t......   L.... r~jr~~~ ..... .IL.   "__ I.
       Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 39 of 50 Page ID1 of 1
                                                                              Page
      Detai                              #:1413
               led History for Police In
                                                       c# #RC19~640343 As
                                                                                          of 5/281201916:04:0
      Output for: G3408                                                                                               3
       Prlority:3 Type:S30.5
                                     - ID
       Locallon:5812 5AN SE ENT THEFT RPT
                                      YAINE RD,RCC bt
        Crested• 03/OS1Z019                                            wn CLARK CT and RO
                                      17:15:12 EC29 !1                                           SS CT
       Entered: ~03tOSlZ                                                15   31
                              Ql917:18:39 iEC29~ iI1
                                                                          531 i
           ateh:~   310~---01~   91  ^7.
                                       :58:31 ~E        ~7_ ....._ ~ ...... _.
                                                   ~'"."C0
       r                                                          ,A    51    g2 i
       Enroute:~~03/OS/201917
                                        :58:31~{EC07              ;A    51
      'Onacene: f03/0~120                                                    92  !
                  f__._._._. _._19 ._
                                      18:16:48'MRCP10~G6
                                       __. . _._. .. __.. . ,~             19  7
       Control: 03J05/~0                                                       ..a
                 1            1918:30:~0 iEC07
     ~~ T~
       Closed: ~ ~03/05/~01
                                9 ~S:S3:02 ~MRCP]0 ~G
                                                                  ~A5192 ;
                                                                       6197~
     IC:PrimeUnit:I1P23
                                 Dispo:NAT Type:530.5
     Jur.RC Gronp:RC                                                    - IDENT THEFT RP
                           Squad Ares:RC3 RptDis                                               T
                                                                      t:RC069 ❑Detail
     t~:is:l2pat CREATE
                                      Location:s812 SAN SEVA
                                      Phone:909/453-7U64 Gr INE RD,RCC Typc:S30.5 InUNanne:MUR
                                                                                                                       PH
                                      CLARK CT and ROSSonp:RC RD:RC069 TypeDesc:IDENT THI~FT Y,GLINDA
                                                                             CT Priorlty:3 Reaponse                     RP
     17:18:39 ENTRY
                                      Urgency:None--?R Te                                           :~PAT Jar:RC L,ocType T LocDesc:btvru
                                                                         xt:RP WOULD LIKE TO                             :S RPCoat:Y
                                     REGARDING A REFI                                               SPEAK TO A DEP RE
    11:18:40 -SELECT                                                         AN   D MORTGAGE PAYMEN                      F A 530.5. WILL BE
                                                                                                        TS.
    17x18:39 -NPREMS
                                     Tex~(none)
    17:18:41     NOMORE
    17:19:0'1 HOLD
   ] 7:3$:31     DISPER u `gip' . Operatar
   17:58:31 -PRIU                                          :Gb197 OperName~s:H
                                    9~~'                                                    EENEY,JON
   X7:58:35 *ENRTE
                                    ~ ~D<' N,
   a8:16:d8 *ONSCN
                                   A" & ~-
   18:29:32 *ASSIST
                                    d ~ k~~s CsiSgnn:11P23 Lo
                                                                           catloa:5812 SAN SEVAIN
                                   OperNamee:RE3ENDE                                                 E RD,RCC Operator:F
  18:30:11 *ASSIST                                                          Z,CRYSTILYN                                    570a
                                 ~ ~ ~~' ~ Ca1Sgn:i1P23 Lo
                                                                          cation:g812 SAN 3EVA
                                 OperNames:DEROSE,                                                INE RD,RCC Operat
  18:3fl:Z0 OK                                                             JAMES                                      or:G6191
                                 _~I~~~~.
  18:30:34 PRMPT
                                   1 ~tt~4,~ Text:Preempted
  18:30:40 PRMM'                                                         and dispatched to cal!#R
                                  A~91;"                                                          C]90640360
  18:53:OZ *CLEAR
                                 N~          Dlapo:NAT Test:R
                                HER THREE HOMES. P 1S IN ONGOING INCIDENT WITH FINA
                                                                          ALL HER HOUSES AR                            NC
                                COMPANIES ARE ST
                                                                       ATING SHE STILL OWES       E PAID OFF AND FINA E COMPANY OF
                               SUB.iECT IT WAS A                                                                         NCE
                                                                    CIVIL MATTER AND                 MONEY ON THENL
                                                                                                SHE UNDLR~TOOD           AD VISED
                               REQUESTED DOCUME                                                                     IT WAS.JU$T
                                                                          NTATION.SHE HA
                              SHE WAS HAVING A                                                  SA
                                                                       HARD TIME WITH HE COURT DATE ON 3/15.SHE STATED
                               UNDERSTAND HER                                                     R LAWYERS TO TA
                                                                    CA                                               KE AND
                              REQUESTED A RC NU SE SO SHE IS GOING TO REPRE3EIVT
 18:53:d'S -PRIU                                                         MBER FOR HER DOCU                         HERSELF.SHE
                               .l ~ ~~~                                                            MENTATION.
 18:53:02 -CLEAR .._.,._.._.
 18:53:02 *CLOSE

COAiTACT INFO:
 In!/Name ^~~ ~ ~~
  ---~----~-------~~      jPhune
~MiJRPHY,          - ~. .. _ .M..__ ..__.. _.. _... , jI_.nfAd
                                                            . _ d.. _ .. ~R   PC
          GLINDA          ,9091463-7064                                   _ _... _.ont   {Language
                                                                                            .. .._ _   ~HBD/HS       `RPAnmed
                                                     i                   ~1`                                           ..,,_. _ ___    i



http:!/shr-tsd~S1VSZJr
                      1W       ~92~L111I
                                         /SyStE~i1     1/UpCJ/C.t'11/I
                                                                         n1~G~ACP. AC11Y7 rAATI-TT
                                                                                                   Tl1 O_  r~r+h          - •-
Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 40 of 50 Page ID
                                  #:1414




                                                                  I►     ~;,:i
-    - Case 5:19-cv-00636-JGB-SP Document
                                  - -     67-3
                                           —   Filed 08/20/19 Page 41 of 50 Page ID
                                                        #:1415



      American Home Mortgage Servicing,Inc.
      4875 6etfort Road Suite 130
      Jacksonville,FL 32256
      Phwie:877-304-3100 REF#0031408362 .

     If you have any questions, you should coact a lawyer or the govem
                                                                          mental agency which
     may have insurod your loan. Notwlthatar~ding the fad that your proper
     may offer your property for sale, provided the sale is concluded        ty is in foreclosure, you
                                                                      prior M the conclusion ~the
     forecbsur+e.
      REMEMBER,YOU MAY LOSE LEGAL RIGHTS IF YOU DD NOT TAKE
      ACTION. NOTICE IS HEREBY GIVEN THAT: Default has been declar      PROIIAPT
     Tnist dateed as of September 29.2006,executed by GLENDA R MURPed under a Deed               of
                                                                           HY AND ERIC M
     MURPHY,WIFE AND HUSBAND AS.iO1NT TENANTS,as hustor
     secure obligations in favor o~ MORTGAGE E~ECTROl~fIC REGIS      ~U~e "Original Trustor"),to
                                                                     TRATION SYSTEMS iNC.,as
     beneficiary,reconfed on October 10,2006,as fr~stn~ment No.2006-0
     1n the office of tl~e Recorder of San Bernardino County. Caafomia 68808a of Official Reconls
     Tn~C'~,8nd that                                                   (tl~e•O~nal Dead of

     The Dead of Tn~ encumbers certain property more particularly
                                                                  descMbed therein the "Tn~st
     Property"),and that

     The Deed of Trust secures the payme~ ofand the performance of
     inct~ng but not lined to,the obligations set forth in a promis certain oblfgatlons~
                                                                   sory ~s~ with a face
     amoart of =370,000.00,and that

     A breach of,and dehult in,tl~e obligatlons for which said Deed of
                                                                       Trust is security has
     oc~u~red in thatthe tr~tor has failed to perform obligations pursua
                                                                         ntto or under the Noce
     andlor the Daed of Trust,specifically:failed to paY payme~
                                                                  which beca►nte due; together
     with late charges due; and riat

     By reason thereof the Beneficiary has declared and does he~neb declar
                                                                     y       e all suns secured
     thereby innr~ediatsly due and payable and has elected and does hereb
                                                                           y elect #o cause the
     Trust Property to be sold to satisfy the obUgations secured thereb
                                                                        y.
    The nartgagee, beneficiary a authorized agent for the nartgagee
                                                                        or bereeflc~ary pursuant to
    Califiornia Civil Code § 2923.S~c) declares tl~at the mortga~e~
                                                                    beneficiary or the mortgagee's
    or ban~ficiary's sufhorized aged has either acted the borrow
                                                                       er
    to contact the bomow~er as req~d~r~ed by California Civil Code §2923 or tried wNh due di~gence
                                                                        .5.
    Date: November 26, 2010

     Defa~t Resolution NeMroric
    Agent fa the Beneficiary By: ServiceLink, its Agent
    Through ServiceLink as agent, through SPL Inc, ~ authorized aga~t_


    By'          l~~4 t7~t t Ca.~p o




                                                                                                  ~~.
                      ~~     ~T/7s(~ ~ ~ ~'~~
             Case 5:19-cv-00636-JGB-SP   Document 67-3 Filed 08/20/19 Page 42 of 50 Page ID
                                                 #:1416



                                                                                                    ~M

                                     ~~~f c¢~.~~ ~5Q 6,~~p

             ~'                     ~~~
                                     ~~~~~
                                        ~, ~             r                                              ~ _
                                     ~'~~
                                                                     ♦ '`'1~           6
       air ~ ,~    ~            -    ~
                                     " ~j..~. j~
                                                 ~   ~           / $!  ~!      G !I~                a; '°    c"

                                                                                           !I~lS'



         _
       . .
                               f~'~~ ~~ ~                ~~
                                                                                       d

                                                                                           ~~~._
                                                                                              `;F'~.,       `!Tee- . .




                                                                                                 -~-
                               ~ ~           ~~ ~                                                       -p .
     Cl~~`~v-~~~ t                           @
                                             r   i~~~~   /




               V       ~ ~►•

                                        v~       CCU /// ~~ ~~   '7
ti




                                                                 ~.~
                                r                                        ~
                                    ~~


~ ~ ~~/9 ~~ D~~ ~~                                   ~/ / ~
        iCase
          1► 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 43 of 50 Page ID
                                                           #:1417
~~        ~                       ~       -        i, ~                           ~
                               ~~ ~   ~                                                ~ .,
                   ~~                                                           , "~
 ~ ~,                   ` ~                                                   ~ ~

                                                                    ,•    ~                 ~    i,~
           ~       r                                                     i
               r          ~!
                                                                                                 ~          '   '   ~~
                                                                                3 -~'~~ ~              /'
                                                                                                ~~



 `~ Vim►.--1~                    ~~            _          ~.~CC~ l/~~~~G
                                                                         ~Qg~


               n
                                                                    _~~2~~
                                                                      ~ 7
                                          t~




 /~  ~`~~~ ~ ~~67~`r~~                                                                 (~g~7
!o - ~o -1

     1~"~ `r~ ~ ~rs$~ - ~~ c~~ l~ ~3~7
    ~~ ~~~~ ~~           ~'h~p I~~'Lr~                                       ~~z~

3
~ ,~ ~j~!!                                L               - -~ Id~~$                    63'1


                                                                                 ~~7



        ~~~c- u~                                              ~ ~'~~`
                                                                r        C

     U~                                   ~               ~              S ~.               ~'`'
                                                                                        ~~~~~ ~~~
Case 5:19-cv-00636-JGB-SP    Document
                        THIS PAG E i5 PART OF67-3   Filed
                                             A STA'~EME NTRE08/20/19
                                                            QUEST    Page 44 of 50 13A
                                                                                   Page    ID
                                                                                       up143a
                                    GROUP ID G1IAug2431
                                            #:1418


            CHA5E ~i
                                                                                 N          ~.~,e                ►~.~,s
                                                                                       Pdmery Acoow~C




    TRANSACTION DETAtL ~
                                                      ~
    o~rE        oex~nav
    11!28      Card Pu►dlaee                                                                        ~ea~r
                                    11/27 TaOo Bad #28448 Rands                                                    e
               8186                                              Cucamo CA Ceud                      - 4.91         724.78
    11128      Card Purchase       11128 Red HiA t38s A~x~to Cuca
    11/29      Cetd Pu~dlaae                                      nw CA Card 8185                   -20.00
                                   11/27 PopeyBs Ch1CkeR A3 Onto                                                   204.78
    11!29      Cetd P~+d~ea W1C~aF~ 11128                        nfltio CA Get~d 6185               - i8.34
                                             Food 4 Less 12879 Fo _Rancho Luca                                     186.44
               C9rd 61$5                                                          CA                - 7428
               Pufd188e $54.28 Ce5f1 B~Ic $L0.                                                                     11216
                                               00                                                                  /
    t?Jb2      DepaeR    5~88859p1
                                                                                                    223.81
   12102      Card PuloheeB 1A19h Pin 11/29 Food
              Caed 61~                            4 L.asa 12879 Fv . ft~x*o Qxa CA
                                                                                                   -1288           52328
   1?Jn2      hard P               11M~0 i~evenai 002118NFont
   1?AD$      Cbp TrarreTer Ftom C~edtin9 053                    ana CA Card B18b                  -24.67          488.62
   12/08      Card PurcFts6e                                                                       765.00        1~2b3.8Q
                                   1?~3 (~arfer Corrxmmication 886-
                                                                      436-2427 CA Card            -183.31        1.070.81
                                          ...SOd3 Trar►sadionlY:

   1?/~      Card Pur~ane                                                                          7b.00           845.81
                                  12/09 Pfua 101 Fontana CA Card
   1?JOB     ATM Casl1 DapoaR                                      6185                            -9.93
                                    12/08 8108 MflNken Ave FtanoFw Cuca                                            885.68
             8185                                                       rno CA turd               900.00         1,295.88
  12!06      Caard Put~se Wth Pin 12/08 Coad
             8185                              co (has #0678 Rend'a Cucam CA Card
                                                                                                  -80.11         1.175.57
  l?JDB      Card Pu~atl~e IN2~9~ett 12/08
                                           CoBh70 Whae M0878 RBM~o Gym
             Card 8186                                                        CA                  -88.78         1,108.81
             PuroNase $46.78 t~h Bedt $20.00

                                                                                                                   ssst
             Card 6185
  1?JC19     Card Purohe~s WlCaah 1?Jn7 Food
                                                 4 Lass 12 79 Fo . Rendio C~oa
            Card 6186                                                           CA                - 223Q           X0.88
            Purchea~s X2.30 t~sh Back X2.0.
                                            00
  12/17     ATM Gash Dapos~         1?l17 8108 Mafik~an Ave Rancho fLCa
            6185                                                        mo CA Cetd               3'10.00         350.99
  12h8      Card Ptnr~tass W/Cash 1?J18 Ueps
            CA Corti 6185                        0563 16083Q/1096 Rancho Cucanw
                                                                                                 -32.34          318.65
            Purcheias $12.34 fish Bncic X20.00
 12/18      C01d Pw'dx~e Ulhll'I Pei 12118 Rose 3toros
            8t85                                        +c212 Rcfi Cuwmosige GA Gaud
                                                                                                 -96.18          220.52
 12h8        Card Pwal'~mse W&11 Pin 12118 89 Cent
            Card 6185                              s 10848 Foot Ra►x~ho Cucamo CA
                                                                                                 -1524           205.E
 1?l18      Card Pw~hese WWkhh Pin 12/18 Ca~C
                                                 o Oas X0678 Rarx3w Cucam CA Card
            B18S                                                                                -50.79           154.49
 12/19      Ca►dPieIAldh Pin 12119 viva Barga
            6185                                     ~► Center 1l9lJpk~nd CA Card
                                                                                                -28.86           125.63
 1?J19      Card Ruer~ae VYdh Pin 1?!19 Dolla
                                               r Tree X102445 9 Flarxdw Cucenw CA
            Caud 8185                                                                           -10.80           114.69
 12119      Card Purohase Vli~h Pin t?Jt 9 Gbatco
                                                  YVhse 10878 Rancho Cucam CA
            Card 6185                                                                           -30.96           &3.87
 1?1?A      Card Purt~lese       12119 Burger IQng Ik10990 Omatio CA Caod
                                                                           Si85                 -18.17           T0.70

                                                                                                         P~3d8




                                                                                                         1-1'
                                                                                                          r
          Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 45 of 50 Page ID
                                            #:1419
            CHASE ~i
                                                                                     November 26, 2011 through December
                                                                                                                             28, 2011
                                                                                      Account Number: 000000896268327

   TRANSACTION DETAIL (continued
   DATE         DESCRIPTfOAI
    12/07       12!07 Withdrawal                                                                       AMOl1NT                BALANCE
   12/08        Deposit    293624222                                                                 - 5Q0.00                   771.37
   12!08        12/08 Online Payment 242556717                                                       1,000.OQ                 1,771.37
                                               3 To Southern California Edison
   12/08        12/08 Withdrewal                                                                     - 232.00                 1,539.37
   12/08        Card Purchase W/Cash 12/0                                                            - 746.48                  792.89
                                           8 Rite Aid Corp. Rancho Cucamo
               8300                                                         CA Card                   - 20.33
               Purohase $0.33 Cash Back $20.                                                                                   772.56
                                             00
  12/09        Card Purchase       12/08 Jacks Disposal Inc 909-42942
  12109        Card Purchase With Pin 12109 Cost                       98 CA Card 8300
                                                                                                      -43.76                   728.80
               8300                              co Gas #06 27 Font ana  S CA Card                    - 96.36                  632.44
  12112          Card Purchase        12!08 Red Hill Gas Rancho Cuc
  12112         Card Purchase                                         amo CA Card 8300                - 50.00
                                      12/09 Mimis Cafe 134 Fontana CA                                                         582.44
  12112         Card Purchase With Pin 12111 99                          Card 8300                    - 36.96
                                                  Cent Stores 9640 Rancho Cucam                                               545.48
                Card 8300                                                            CA               - 12.70                 532.78
  12112         Card Purchase W/Cash 12/1 i Chev
                8300                                 roNCsi-21 1869/196 Fontana CA Card
                                                                                                      - 20.00                 512.78
  12/12         Card Purchase With Pin 12/11 Chev
                                                    ron/Csi-211869!196 Fontana CA Card
               8300                                                                                  - 20.00                  492.78
  12H6          Card Purchase With Pin 12/16 The Hom
               8300                                     e Depot #6960 Fontana CA Card
                                                                                                     - 16.13                  476.65
  12/16        Card Purchase Wfth Pin 12!16 Cost
                                                   co Whse #0627 Fontana CA Card 830
  12116        Card Purchase With Pin 12!16 99 Cent                                      0           - 28.89                  447.76
                                                       Stores 9640 Rancho Cucam CA
               Card 8300                                                                              - 6.00                  441.76
 12/16         Card Purchase With Pin 12/16 Viva Barg
               8300                                     ain Center #9 Upland CA Card
                                                                                                     -10.69                   431.07
 12H6          Card Purchase With Pin 12116 Stat
                                                  erbros053 Alta Loma CA Card 8300
 12/16         Card Purchase With Pin 12/16 Cost                                                     - 37.64                 393.43
              8300                                 co Gas #0627 Fontana S CA Card
                                                                                                     - 21.01                 372.42
 12/19        Card Purchase With Pin 12/16 Targ
              8300                                et T0297 Target San Bernardi CA Card
                                                                                                      - 1.88                 370.54
 12119        Card Purchase         12116 Wendys #828D
              8300                                            Q25 Highland CA Card
                                                                                                     - 6.40                  364.14
 12/19        Card Purchase With Pin 12117 Target T19
             8340                                        61 Target Ti Mira Loma CA Card
                                                                                                     - 2.18                  361.96
 12/19        Carci Purchase       12!17 Chili's Gri07700010777 Fontana
 12/20        Card Purchase                                                CA Carci 8300            - 10.92
                                   12/19 Islamorada Fish CO Rancho Cuc                                                       351.04
             8300                                                          amo CA Card              - 32.93                  318.11
12/20        ATM Withdrawal         12/20 14518 Baseline Ave Fontana CA
12/21        Card Purchase                                                  Card 8300              - 40.00
                                   12/20 Popeyes Chicken & Bi Rancho                                                        278.11
             6300                                                        Cuc a CA Card             - 15.86                  262.25
12/21        ATM Withdrawal         12121 15320 Summit Ave Fontana
12/22                                                                  CA Card 8300                - 60.00
             Card Purchase        12/22 Metropcs 877-315-6074 TX Card                                                        202.25
12/23        Deposit                                                       830Q                    - 33.OQ
                         303892682                                                                                           169.25
12!23        Deposit     303892683                                                               1,900.00                  2,069.25
12/23        Non-Chase ATM Withdraw 12123                                                        7,247.00                  3,316.25
                                               222 North Vineyard Ontario CA Card
            8300                                                                                  - 23.50                  3,292.75
12/23       12!23 Withdrawal
1?J23       12/23 Withdrawal                                                                    - 1,007.00             2,285.75
12/23       Card Purchase With Pin 12/23 Arcs                                                     - 540.00             1,745.75
                                                 Paypoint Rancho Cucamo CA Card
            8300                                                                                   - 52.60             1,693.15
              Ending Balance
                                                                                                                     $1,693.15
                                                                                                             Page 4 of 6
                                                                                                                                        L
                    Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 46 of 50 Page ID
                                                      #:1420
                                                                                                                                                                                              Cl ~ ~ rr
                  ~~~             q           s ..,. ~
                                         -,
             9            ~                                ~           ~~
          p ~_~,,°` ice ~~~t ~'~,~'p'~,a.E`1,~             ~                         ~ ~
                                                                                                                                                                                                                                               x




                                                                                                               J                             ~r                                  ~ —
                                                                           ~a                                                                                               #


                                                                      ~6

                                                                                      4                {
                                                                           p~_            3

                                                                                          /                  2 _.             4,
     -,




                                                                                                                                                                ~                                      s.
                                                                                                                                             ~r~   ~~~
                                                                                                                                                             t ~                         ~g
                                                                                                                                                                                              ~~
                                                                                                                                                                                              ~`... ~~~      ~.
                                                                                                                                                                                                                  #"~.




                         F...                 ....             _                 _            .. ,..               x..,            .1..~..                        .ti                                                                              _
     -,                                                                                       _ _.          _.... ~                ,~,w~.           _..,_~.. _                                                           22171107l~W01lOB~1ODD{906.
    ..                  '`G       ., ,    _               ..                                                                                                            r       ,..~ {        ..,t,~        .,' JP IO LiE LIQH. TO YIEVI TPU~ .'VATEH~r:?~"c,

                                                                                                __ . CASH
                                                                                                       _ . IER'S  CHECK                                                                                                                                         - .

                                                                                                             _ . _ ,.. . _
         CHASE                                 ~
                                                                                                                                                                                                   11166'10893
                                                                                                                                                                                         Date 11/1/2011
                                                                     Remitter GLENDA C MURPHY


             Pay:       ONE THOUSAND SUC DOLLNRS AND 98 CENTS


             ~aT The                  A(1111ERICAN HOME MORTGAGE SERVICE IlVC
                         rJ _                        r
                                                     '~    ""                                                                                            ..IP~IORGAN CHASE BANK.NA
                                'o,                            ..                '                                        4


~ ~~[~                                                              ~3. ~ ~~ ~~+~              °s~ ~
                        ~j               ~~~rr                                                             ~f.r~ ~F ~~                             ~7oM71 YIC?.




                        ~ 1Li6SL~893+~' ~:i22i~0024~. 80600 2 2 34+s'
      Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 47 of 50 Page ID
                                        #:1421



CHASE }
                                     ~..-
                                      ~~-_._,_~~
 Keep ttais receipt as a record of your purchase.




                                                                                                    ~~
                                                                                                    s




                                    FOR YOUR PROTECTION SAVE THIS COPY
                                                                               Customer Copy
                                          CASHIER'S CHECK                                    ~~
                                                                               11 6 `08 3
Californoa
                                                                                  11/21/20
                             Remitter GLENDA C MURPHY



Pay To The    AMERICAN HOME MORTGAGE SERVICE INC
Ortler Of
                                                        Drawer: JPMORGAN CHASE BANK,NA.
                                                        NON NEGOTIABLE _~~
                                             E
             KEEP THIS COPY FOR YOUR RECOR
             PLEASE CONTACT CHASE TO REPORDT A LOSSTRANS ACTION.
                                                    OR FOR ANY OTHER INFORMATION ABOUT THIS ITEM.




                                                                                             ~~/
Case 5:19-cv-00636-JGB-SP     Document
                       TIiLS PAGE IS PARTOFq67-3    Filed
                                             STATEMEN TREQ08/20/19
                                                          UEST     Page 48 of 50 2~~4
                                                                                  Page-11ID
                                   GROUP IDG11
                                          #:1422
                                               Augi411




           CHASE ~►
                                                                                        r26,20131hm~ghOebber24,2p1S




   TRANSACTION DETAIL ~°°"~                         ~
   o~te       ova,
   1W02       Card Purchase W~h Pbi 1x02 Viva Bargai                                           wbu~rc            e
              8186                                     in Cer►ter H9 UpleuM CA C,aRi           -45.95                439.65
   1NOB       Cbp Trerlefer From Chadchg 053:1
   10/09      anBne Trenster From (~k ...~BQ Tran~ction[F                                      e0Q.00            1.Q9.9.65
                                                            : X13845242
   tOf03      CeN PW~tte~e         10/01 Del Taco 0778 RencFa Ct~amo CA                           8.00           1.047.85
   1M04      10104 With~rarval                                               CaM 8185           - 4.85           1,045,00
   1Ql64     Sefeoo Ins. CA. Web PaymM 72172717580                                           .600.00               443.00     ~
                                                            Web IQ 8801805102                -441.12
   1Ql07     Cheok                  8124                                                                             1.88
   1WG7      Insuf(ioiant Funds Fee For Check ff124IN The                                    -152.00              -150.12
                                                           Amoia~t of $152.00                 -34.00
   1W08      Depoa~       491214980                                                                               -184.12
                                                                                              2see8                 39.71
  ~a~        ATM 11YlU1tlrAN+lN     Faroe ~<s~a eaee~r~e nve
  ~n/t 1    Caro                                                  ca cero eras                -ao.00            ~~w~.as
                                   iaio coed t~ csae r~otro a,~arm c1► c~ra etas
  pan ~     c~a ~aGna~e wrn ~ 1aii usa ca~c~ sse Fonce~,~ cd►cad                              - zo.00            sss.as
  10M1      (mod P~rchaea Vlf~h Pin 10/11 BnsaBne Bargain                    sass             - zo.os             ass ae
            Gb1d 81&5                                     C Ret~dw Ctx~Rw CA                  -20.45              953.03
  10115     DepOslt 1            47
  1x/15     Ce~d Piac~ese WWthh Pin 1Q111 88-Cents'Only S Rerfch                            1.00B.OD            1.861.03
            8185                                                 o (:ucamo CA Card             - 8.72           1,851.31
  tOH6      Card Ptaahe~e        1N14 C000'a -SOS Remo Cu~na CA Cent 6185
  1W15      1Q/14 Cbp Transfer To Checking0533                                                •44.81            1.806.50
  1N15      Card Pactiase YVRh Pin 10/14 Fbipha 72+13 Fieven                                 -111.00            1,795.50
            Catd 61&5                                        Av Rancho Ctx~no CA              •25.00            1.770.50
 1W15      10/14 Online Payment 3633B3Aa54 To Oowsn Lori Servic
                                                                  ing LLC                  -1,0 9.00             761.5Q,~'~
 iN15      1Q~14 Onfne Payment 9533742221 To SaIIhem C~1'iFomie
                                                                  Edsim                      -200.00             561.60
 IONS      1414 Or~ne Pe~nent 35~iT44709 To The Gas Company
 10/15     10!14 Online Pa~rtnent                                                             -70.00             491.60
                                    1751812 To Cucamonga VaNey CA Water
 10/15     C8td Purchase Vl~th Ptn 1Q114 Costco Gas #11015 San                               -200.00             281.50
           B7~                                                 dines CA turd                  -3217              258.33
 10/15     C9rd Purchas6 W~h Pfi 1W14 Auto2one 56229457 Ft~ch
           Card 8185                                         o (~cemo CoA                    -12.96              246.37
 10/16     Card P~udf~e       10114 Shell OU 5J44~40 R~Kdlo Ctxx~rio CA Cerd
           6185                                                                              -20.0.3             228.94

 1QM6      1W1B (~D Transfer To C~eoking 0538                                                 500.00
                                                                                            - ~za.00            eoz3a
           Pu~ltme 56.51 Cash Back 5600                          CA Card 6185                - id.51            591.83
 1W18      CardPub Vllnh Pc~ 10/18 Autozonv 2881 143A3
           61~                                                  Ba Fontano CA Card           -18.43             572.40
 1Qr2'I    Card Pwt~ee            10/19 Three mar Jeniforial W Oetario CA Card 6185
 tb21      Card Ptnt~roaee Vlfdh Pin 1QI19 41I~i-Mart 819¢2 R~cho                           - 31.10             54!.30
                                                                   Cucam CA Card            - 47.46             493.84

 1Q121     1W21 WkhdrdNrel                                                                 - 187.23             286.61
 1421      ATM Witt~drawai                                                                 -200.00               96.61
                                  10V21 10590 Baseline Rd Rancho Cuc~urw CA Card
           8186                                                                             -40.00               58.61


                                                                                                       Pp~3d8




                                                                                                                              a~aiy~~
Case 5:19-cv-00636-JGB-SP    Document
                        THIS PAG E5 PARTpF67-3
                                           A 5"fAiEFiled   08/20/19 Page 49 of 50 xv~
                                                    MENT REQUEST
                                                                                  Page   ID
                                                                                      iaii
                                         #:1423
                                   GROUP H? G11Aug14-11




           CHASE~
                                                                                    s   ,zr,~~2u~no~~za.ao~a



   ~rar~s~►cnoN u~rai~ ~                             ~
   ~~
   1W08       Card Purd~aee WAh P'~ 1WD8 USA
   10!10                                        Pelroieum 88 ForNana CA Card
              Card Purchase Wkh Pp~ 1011                                      4b57            -x.00
                                         0 Food 4 L.esa 12879 Fo . RaxYw                                        1.701.57
              (end A6b7                                                   Gtca CA             -27.18
   10110                                                                                                        1.674.39
              Card Pwr~ttess W~h P'n 1Gi0
              4557                         We{-Nla~t #18¢2 Rarft~to Cuosm CA
                                                                             Card              - 9.75           1,864.84
                                                                                              4I~
   1[Yt1      Cand Pund~ese VY~h Pay 1QI11 By
              Cad 4b5/                            e Bergee~ C Am~cFro Cucamo CA
                                                                                              -3214            1,327.3!
   fOH1       CardPie1Mth Pin 1Qi11
              4667                           Wal-Mart 41ffi2 fl~O t~cam CA
                                                                               Card          - Si.BB
  10!12                                                                                                        1,275.41
             Cart! P~xcfinse      10111 Pip Printing No 723 Rerrotw
             4557                                                     Cucemo CA Card            7.54
  10!12                                                                                                        1.267.87
             Card Pub             1Qli1 Ooodv~ill Sore ~F94 Razx~'ro
             4567                                                    (Axauno CA Ca~nd        -13.46
  iW12                                                                                                         1.254.45
             1N11 On~te Payment 2909070721
  10H2                                          To Miericen Hans Matge~gs
             GaM Puro~e W/CaeFi                                                           -1,0 .17              248.24
             Purdtsse x.98.42 Cash Bea14(1 2 ~aterbros175 Fontana CA Carc 4557
                                       k $20.00                            l                 -58.42             190.82
  iW15
                                                                                                              2.357.99
 ,ass        card
             card a~ wrc~, 1Q113 Food 4 lees 12 78 Fo . Re►bh0 Coca CA                      -43.00            z,zee.ov
                    ssoo ca~sn eadc s~o.00
 1GP19      Card P~adlase YY4h ~!n 10/18
            A55T                         YFrd Bargalrl CAMer 09 Upland GA
                                                                          Card              -48.14            2,188.E
 Baia       ~a~6 on~ne Parnent 2s~s~s~oas To
                                                 cu~rno~ vaeey c~► w~~r
 tats       1a1s a,ine PaymaM 2s1s7882sa
                                              ro c~ateer comrtunsceafa,                   - ~ oa sa          z ors o6
                                                                                          - ~ao.00           ,,so9.os
           ,"•~[~ZI                                                                           7.18



 toHB       Card Pw~ase           1Q/17 Ch6vna~ 0020951b Fontana CA
 iQH8       Card PuroMaae VYith Pb~ 10/17 Go~                          Gard 4557           -50.00
                                               tco IM~~ 106'78 Rencla Cuomo CA                               7.902.25
            Card 45b7                                                                     -185.64            7,118.71
10118      1W18 VlfilhdrdMral
10118      CHrd PurdlBw UYittf F61 1Wi8 The                                              - 240.OD        6,878.71
           Card 4557                           Home Depot 645 Rark~fo Cucart~
                                                                               CA          -50.91        6,825.80
 tOHB      Csrd R~xd~ VIfRh P'n 1U118
           C,a~td 4557                    The F1a~  ~e Depot B45 Rancho (~camo CA
                                                                                          -38.38         6.786.42
1x/19      CardPie               t0l18 Ooco'e -504 Rancho A~cAmo
pass                                                                 CA Card 4557         •36.62         6,7b0.80
pats       c~ua ~,a~ wRn ~, ~a~s oo~ wns~ er
           c~a~                              a ono car,cn                                - ~os.2~        s s4s.~

                                                                                                    Ppe4d8




                                                                                                                           I~1, .~►
         Case 5:19-cv-00636-JGB-SP Document 67-3 Filed 08/20/19 Page 50 of 50 Page ID
                                           #:1424
            CHASE~
                                                                                        OcW6er~1,2011 throughO
                                                                                                               cto6er31,2011
                                                                                       Account Number: 000000866176043

    CHECKS PAID
   CHECK NO.             DESCRIPTION
   1088 ^                                                                                               DATE
                                                                                                        PAID                AAAOUNT
   1121                  Ch~lc# 1121                                                                   90/31
                                         Ross Stores     8007677457                                                         $70.00
   Totai Checks Pald                                                       Boc ID: 30016125W2          10!31                 47.87
   If you see a description in the                                                                                         $117.87
                                   Checks Paid section, it means that
   not the original or an image                                          we received only electronic info
                                 of the check. As a result, we'r
   * Ail of your recent checks may                               e not able to return the check to you rmation about the check,
                                     not be on this statement, either                                 or show you an image.
     one of your previous statemen                                     because they haven't cleared yet
                                     ts.                                                                 or they were listed on
   ^ M image of this check may
                                  be available for you to view on Cha
                                                                        se.com.

   ATM $DEBIT CARD WtTHD~
                          4WALS
    DATE     DESCRIPTION
   10/14     Card Purchase wth Pin 10/
                                       14 USA Petroleum 68 Fontana CA Card 4706                                            AMOUNT
   10/17 ATM Withdraws{
                              10!1514518 Baseline Ave Fontan                                                               $25.00
   10/17 Card Purchase With Pin                                 a CA Card 4706
                                 10!15 Costco Gas#0627 Fontan                                                              140.00
  10/17 ATM Withdrawal                                           a S CA Card 4706
                              10/1514518 Baseline Ave Fontana                                                                40.01
  10117 Card Purchase                                             CA Card 4706
                             10/16 Ctaim Jumper -Ranch Ran                                                                   60.00
  10/24 Card Purchase                                          cho Cuca CA Card 4706
                             90/22 Metropcs 877-315-6074 TX Cab                                                              37.04
  10/24 Card Purchase With Pin                                      4706
                                 10/23 Shell Service Statio Rancho                                                         146.86
  10124 Card Purchase                                              Cuc a CA Card 4706
                             10123 Chipotle 1380 Rancho Cucamo                                                              50.22
 10124 Card Purchase With Pin                                      CA  Car d 4706
                                10/23 Ralphs 14574 Baseline Fon                                                             26.94
 10/26 Card Purohase With Pin                                    tan a CA  Card 4706
                                10126 Costco Gas X627 Fontana S                                                             10.64
 10!26 Card Purchase With Pin                                        CA  Car  d 4706
                                10/26 Ralphs 14574 Baseline Fon                                                           100.00
 10/31 Card Purchase With Pin 10/                                tana CA Card 4706
                                    29 Costco Gas #0627 Fontana S                                                           36.41
 10/31 Card Purchase Wth Pin                                         CA Card 4706
                                10!31 76!Circle K #5216 Rancho                                                             30.39
 Total ATM S Debit Card Withdr                                    Cucam CA Card 4706
                               awals                                                                                       20.06
                                                                                                                         5723.37

 ELECTRONIC WITHDFZAVIIALa
 DATE      DESCRIPTION
 10/11    Americanhomemtg Ahmsi Paym
                                     0031408362              CCD ID: 9200509283 .                                        AAAOUIdT
 Total Electronic Withdeawals                                                                                        $1,686.00
                                                                                                                     51,686.00
FEES AND OTHER WITHDRA~I9
                          ~L                             S
 DATE      DE$CRIPTlON
 10/05 10/05 Withdrawal
                                                                                                                         AAAQUNT
 10105 10105 Withdrawal                                                                                             $2,487.94
 10/19 10/11 Withdrawal                                                                                              2,391.41
 10!14 10114 Withdrawal                                                                                                100.00
10/24 10/24 Withdrawal                                                                                               1,220.00
10/24 10/24 Withdrawal                                                                                                 106.00
10/24 Money Order                                                                                                       20.00
10125 10125 Withdrawal                                                                                                   5.00
Total Fees ~ Other Withdrawals                                                                                        530.00
                                                                                                                   $6,Sb0.35


                                                                                                            Page 3 of4


                                                                                                                                     ~J
